EXHIBIT 10.1


--------------------------------------------------------------------------------

 

 

 

TERM CREDIT AGREEMENT

dated as of

June 20, 2007,

among

SIRIUS SATELLITE RADIO INC.,

The Lenders Party Hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

--------------------------------------------------------------------------------


MORGAN STANLEY SENIOR FUNDING, INC.
Sole Lead Arranger, Sole Bookrunner,
Syndication Agent and Documentation Agent



 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
                Page       ARTICLE I   Definitions   SECTION 1.01. Defined Terms
  1 SECTION 1.02. Terms Generally   36 SECTION 1.03. Accounting Terms; GAAP   36
    ARTICLE II   The Credits   SECTION 2.01. Commitments   36 SECTION 2.02.
Loans and Borrowings   37 SECTION 2.03. Borrowing Procedure   37 SECTION 2.04.
Funding of Borrowings   38 SECTION 2.05. Repayment of Loans; Evidence of Debt  
38 SECTION 2.06. Amortization of Loans   39 SECTION 2.07. Prepayment of Loans  
39 SECTION 2.08. Interest Elections   41 SECTION 2.09. Termination of
Commitments   42 SECTION 2.10. Fees   42 SECTION 2.11. Interest   42 SECTION
2.12. Alternate Rate of Interest   43 SECTION 2.13. Increased Costs   44 SECTION
2.14. Break Funding Payments   45 SECTION 2.15. Taxes   45 SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs   47 SECTION 2.17.
Mitigation Obligations; Replacement of Lenders   48     ARTICLE III  
Representations and Warranties   SECTION 3.01. Organization; Powers   49 SECTION
3.02. Authorization; Enforceability   49 SECTION 3.03. Governmental Consents; No
Conflicts   49 SECTION 3.04. Financial Statements; No Material Adverse Change  
50 SECTION 3.05. Properties   50




--------------------------------------------------------------------------------




SECTION 3.06. Litigation   51 SECTION 3.07. Environmental Matters   51 SECTION
3.08. Compliance with Laws and Agreements   51 SECTION 3.09. Investment Company
Act   51 SECTION 3.10. Taxes   51 SECTION 3.11. ERISA   52 SECTION 3.12.
Disclosure   52 SECTION 3.13. Subsidiaries   52 SECTION 3.14. Insurance   52
SECTION 3.15. Solvency   52 SECTION 3.16. Collateral Matters   53 SECTION 3.17.
Satellites   53 SECTION 3.18. FCC Licenses, Etc   53     ARTICLE IV   Conditions
      ARTICLE V   Affirmative Covenants   SECTION 5.01. Financial Statements and
Other Information   56 SECTION 5.02. Notices of Material Events   57 SECTION
5.03. Existence; Conduct of Business   58 SECTION 5.04. Books and Records;
Inspection and Audit Rights   58 SECTION 5.05. Maintenance of Properties   58
SECTION 5.06. Compliance with Laws   58 SECTION 5.07. Payment of Taxes, Etc   59
SECTION 5.08. Insurance   59 SECTION 5.09. Information Regarding Collateral   59
SECTION 5.10. Use of Proceeds   59 SECTION 5.11. Additional Subsidiaries   60
SECTION 5.12. Further Assurances   60     ARTICLE VI   Negative Covenants  
SECTION 6.01. Limitation on Indebtedness   61 SECTION 6.02. Limitation on
Restricted Payments   64 SECTION 6.03. Limitation on Restrictive Agreements   68
SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock   70 SECTION
6.05. Limitation on Affiliate Transactions   71


--------------------------------------------------------------------------------




SECTION 6.06. Limitation on Line of Business   72 SECTION 6.07. Limitation on
the Sale or Issuance of Capital Stock of Restricted Subsidiaries   72 SECTION
6.08. Limitations on Liens   73 SECTION 6.09. Limitation on Sale/Leaseback
Transactions   73 SECTION 6.10. Fundamental Changes   74 SECTION 6.11.
Activities of the FCC Licenses Subsidiaries   74 SECTION 6.12. Hedging
Agreements   74


ARTICLE VII

Events of Default


ARTICLE VIII

The Administrative Agent


ARTICLE IX

Miscellaneous

SECTION 9.01. Notices   79 SECTION 9.02. Waivers; Amendments   80 SECTION 9.03.
Expenses; Indemnity; Damage Waiver   81 SECTION 9.04. Successors and Assigns  
82 SECTION 9.05. Survival   85 SECTION 9.06. Counterparts; Integration;
Effectiveness   86 SECTION 9.07. Severability   86 SECTION 9.08. Right of Setoff
  86 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process  
87 SECTION 9.10. WAIVER OF JURY TRIAL   87 SECTION 9.11. Headings   88 SECTION
9.12. Confidentiality   88 SECTION 9.13. Release of Subsidiary Guarantors and
Collateral   89 SECTION 9.14. USA PATRIOT Act   89 SECTION 9.15. Specific
Performance   89


--------------------------------------------------------------------------------




SCHEDULES:   Schedule 2.01 — Commitments Schedule 3.13 — Subsidiaries Schedule
3.16 — Mortgages and Mortgage Jurisdictions Schedule 3.17 — Satellites Schedule
3.18 — FCC Licenses Schedule 6.01 — Existing Indebtedness Schedule 6.05 —
Permitted Affiliate Agreements Schedule 6.08 — Existing Liens Schedule 6.11 —
Specified FCC Licenses     EXHIBITS:     Exhibit A -- Form of Assignment and
Assumption Exhibit B -- Form of Guarantee and Collateral Agreement Exhibit C-1
-- Form of Copyright Security Agreement Exhibit C-2 -- Form of Patent and
Trademark Security Agreement Exhibit D -- Form of Perfection Certificate Exhibit
E-1 -- Form of Opinion of Simpson Thacher & Bartlett LLP, counsel for the
Borrower Exhibit E-2 -- Form of Opinion of Patrick L. Donnelly, Executive Vice
President, General       Counsel and Secretary of the Borrower


--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of June 20, 2007, among
SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Borrower”), the LENDERS from time to time party hereto and
MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent.

          The Borrower has requested the Lenders (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) to extend credit in the form of Loans to the
Borrower in US Dollars in an aggregate principal amount of $250,000,000. The
proceeds of the Loans are to be used for general corporate purposes of the
Borrower and the Subsidiaries.

          The Lenders are willing to make the Loans upon the terms and subject
to the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “9 5/8 % Senior Notes Indenture” means the Indenture dated as of
August 9, 2005, between the Borrower and The Bank of New York, as trustee.

          “9 5/8% Senior Notes” means the 9 5/8% Senior Notes of the Borrower
due 2013 issued pursuant to the 9 5/8% Senior Notes Indenture.

          “8¾% Subordinated Notes” means the 8¾% Convertible Subordinated Notes
of the Borrower due 2009 issued pursuant to the Indenture dated as of September
29, 1999, between the Borrower and United States Trust Company of Texas, N.A.,
as trustee.

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

          “Additional Assets” means (a) any property, plant, license or
equipment used in a Related Business, (b) the Capital Stock of a Person that
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or another Restricted Subsidiary or (c) Capital Stock
constituting a minority interest in any Person that at such time is a Restricted
Subsidiary; provided, however, that any such Restricted Subsidiary described in
clause (b) or (c) above is engaged in a Related Business.

          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the

--------------------------------------------------------------------------------




2

next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate.

          “Administrative Agent” means MSSFI, in its capacity as administrative
agent for the Lenders hereunder.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” of any specified Person means any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes hereof, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. For purposes of
Sections 6.02, 6.04 and 6.05 only, “Affiliate” shall also mean any beneficial
owner of Capital Stock representing 10% or more of the total voting power of the
Voting Stock (on a fully diluted basis) of the Borrower (excluding any Person
permitted to report such ownership on Schedule 13G under the Exchange Act) or of
rights or warrants to purchase such Capital Stock (whether or not currently
exercisable) and any Person who would be an Affiliate of any such beneficial
owner pursuant to the first sentence hereof.

          “Affiliate Transaction” has the meaning assigned to such term in
Section 6.05.

          “Agents” means the Administrative Agent and the Collateral Agent.

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

          “Applicable Rate” means (a) with respect to any ABR Loan, 1.25% per
annum and (b) with respect to any Eurodollar Loan, 2.25% per annum.

          “Asset Disposition” means any sale, lease, transfer or other
disposition (or series of related sales, leases, transfers or dispositions) by
the Borrower or any Restricted Subsidiary, including any disposition by means of
a merger, consolidation or similar transaction (each referred to for the
purposes of this definition as a “disposition”), of:

                     (a) any shares of Capital Stock of a Restricted Subsidiary
(other than directors’ qualifying shares or shares required by applicable law to
be held by a Person other than the Borrower or a Restricted Subsidiary);

     

--------------------------------------------------------------------------------




3

          

          (b) all or substantially all the assets of any division or line of
business of the Borrower or any Restricted Subsidiary; or

          (c) any other assets of the Borrower or any Restricted Subsidiary
outside of the ordinary course of business of the Borrower or such Restricted
Subsidiary;

other than, in the case of clauses (a), (b) and (c) above,

          

          (i) a disposition by a Restricted Subsidiary to the Borrower or by the
Borrower or a Restricted Subsidiary to a Restricted Subsidiary;

          (ii) for purposes of Sections 2.07 and 6.04 only, a disposition that
constitutes a Restricted Payment (or would constitute a Restricted Payment but
for the exclusions from the definition thereof) and that is not prohibited by
Section 6.02 and the making of an Asset Swap;

          (iii) a disposition of assets with a fair market value of less than
$10,000,000;

          (iv) a disposition of cash or Temporary Cash Investments;

          (v) the creation of a Lien (but not the sale or other disposition of
the property subject to such Lien);

          (vi) the licensing or sublicensing of intellectual property or other
general intangibles and licenses, leases or subleases of other property,
provided, however, that such licensing or sublicensing shall not interfere in
any material respect with the Borrower’s or such Restricted Subsidiary’s
continuing use of such intellectual property or other general intangibles and
licenses, leases or subleases of other property; and

           (vii) foreclosure on assets.

          “Asset Swap” means concurrent purchase and sale or exchange of Related
Business Assets between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash received must be applied in accordance
with Section 2.07.

          “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

          “Attributable Debt” in respect of a Sale/Leaseback Transaction means,
as at the time of determination, the present value (discounted at the interest
rate then borne by the 9 5/8% Senior Notes or, if none shall be outstanding, by
the Loans, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for

--------------------------------------------------------------------------------




4

which such lease has been extended); provided, however, that if such
Sale/Leaseback Transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of the term of “Capital Lease Obligation”.

          “Average Life” means, as of the date of determination, with respect to
any Indebtedness, the quotient obtained by dividing:

          

          (a) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by

          (b) the sum of all such payments.

          “Board of Directors” means the Board of Directors of the Borrower or
any committee thereof duly authorized to act on behalf of such Board.

          “Board of Governors” means the Board of Governors of the Federal
Reserve System of the United States of America.

          “Borrower” has the meaning assigned to such term in the heading of
this Agreement.

          “Borrowing” means Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

          “Borrowing Minimum” means $5,000,000.

          “Borrowing Multiple” means $1,000,000.

          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banking institutions are not required to be open in the State of New
York; provided, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the London interbank market.

          “Capital Lease Obligation” means an obligation that is required to be
classified and accounted for as a capital lease for financial reporting purposes
in accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 6.08, a

--------------------------------------------------------------------------------




5

Capital Lease Obligation will be deemed to be secured by a Lien on the property
being leased.

          “Capital Stock” of any Person means any and all shares, interests
(including partnership interests), rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any Preferred Stock, but excluding any debt
securities convertible into such equity.

          “Casualty Event” means any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary with a
fair market value immediately prior to such event equal to or greater than
$500,000.

          “Change of Control” means the occurrence of any of the following
events:

          

          (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of the Borrower (for the
purposes of this clause (a), such other person shall be deemed to beneficially
own any Voting Stock of a Person held by any other Person (the “parent entity”),
if such other person is the beneficial owner (as defined in this clause (a)),
directly or indirectly, of more than 50% of the voting power of the Voting Stock
of such parent entity);

          (b) individuals who on the date of this Agreement constituted the
Board of Directors (together with any new directors whose election by such Board
of Directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of a majority of the directors of the Borrower
then still in office who were either directors on the date of this Agreement or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors then in office; or

          (c) the merger or consolidation of the Borrower with or into another
Person or the merger of another Person with or into the Borrower, or the sale of
all or substantially all the assets of the Borrower (determined on a
consolidated basis) to another Person.

For the avoidance of doubt, the merger contemplated by the XM Merger Agreement,
as in effect on the date hereof, shall not constitute a Change of Control.

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or by any
lending office of such Lender or

--------------------------------------------------------------------------------




6

of such Lender’s holding company with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Collateral” means any and all “Collateral”, as defined in any
applicable Security Document.

          “Collateral Agent” means MSSFI, in its capacity as the collateral
agent for the Secured Parties.

          “Collateral Agreement” means the Guarantee and Collateral Agreement
among the Borrower, the Subsidiary Guarantors and the Collateral Agent,
substantially in the form of Exhibit B, and all supplements thereto.

          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:

          

          (a) the Administrative Agent shall have received from each Loan Party
either (i) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Loan Party or (ii) in the case of any Person that becomes a
Loan Party after the date of this Agreement, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

          (b) all outstanding Capital Stock of each FCC Licenses Subsidiary and
each other Material Subsidiary shall have been pledged pursuant to the
Collateral Agreement or, in the case of Foreign Subsidiaries, at the request of
the Collateral Agent, pursuant to a Foreign Pledge Agreement (except that the
Loan Parties shall not be required to pledge more than 65% of the outstanding
voting Capital Stock of any Foreign Subsidiary), and the Collateral Agent shall
have received certificates or other instruments representing all such Capital
Stock, together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank;

          (c) all Indebtedness (other than any such Indebtedness of the Borrower
or a Subsidiary in an aggregate principal amount of less than $500,000) of the
Borrower and each Subsidiary that is owing to any Loan Party shall be evidenced
by a promissory note and shall have been pledged pursuant to the Collateral
Agreement and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

          (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to

 

--------------------------------------------------------------------------------




7

          

be created by the Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

          (e) the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner or, subject to receipt of any required consent of the
applicable lessor, the lessee, as the case may be, of such Mortgaged Property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid first
Lien on the Mortgaged Property described therein, free of any other Liens except
as expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
(iii) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent may reasonably request with respect to any Mortgage or
Mortgaged Property; and

          (f) each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder;

provided, that the foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or legal opinions with respect to, particular assets of the Loan
Parties if and for so long as, in the reasonable judgment of the Collateral
Agent, the cost (including the burden of compliance with applicable law) of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or legal opinions with respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.
Without limiting the foregoing, the Collateral Agent agrees that it shall not
request that Capital Stock of any Foreign Subsidiary be pledged pursuant to a
Foreign Pledge Agreement unless the Borrower consents thereto (such consent not
to be unreasonably withheld, taking into account the benefits to be afforded by
such Foreign Pledge Agreement to the ability of the Collateral Agent to exercise
its rights under, or otherwise enforce, the Liens granted to it on such Capital
Stock pursuant to the Security Documents in relation to the cost of preparation
of such Foreign Pledge Agreement). The Collateral Agent may grant extensions of
time for the perfection of security interests in or the obtaining of title
insurance or legal opinions with respect to particular assets (including
extensions beyond the date of this Agreement) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans hereunder on the date of this Agreement, expressed as
an amount representing the maximum principal amount of the Loan to be made by
such Lender hereunder. The amount of each Lender’s Commitment is set forth on

--------------------------------------------------------------------------------




8

Schedule 2.01. The aggregate amount of the Commitments on the date hereof is
$250,000,000.

          “Confidential Information Memorandum” means the Confidential
Information Memorandum dated June 2007, relating to the Borrower and the
Transactions.

          “Consolidated Income Tax Expense” means, with respect to the Borrower
for any period, the provision for federal, state, local and foreign taxes based
on income or profits (including franchise taxes) payable by the Borrower and its
Restricted Subsidiaries for such period, as determined on a consolidated basis
in accordance with GAAP.

          “Consolidated Interest Expense” means, for any period, (a) the total
interest expense of the Borrower and its Restricted Subsidiaries for such
period, whether paid or accrued and whether or not capitalized (including
amortization of debt issuance costs and original issue discount), plus (b) to
the extent not included in such interest expense, without duplication, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease Obligations
and Attributable Debt and commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of (c) the effect of all payments made or received pursuant to Hedging
Obligations.

          “Consolidated Leverage Ratio” as of any date of determination means
the ratio of (a) the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries as of such date of determination to (b) Consolidated
Operating Cash Flow for the most recent four consecutive fiscal quarters ending
prior to such date of determination for which financial information is available
(the “Reference Period”); provided, however, that:

          

          (i) if the transaction giving rise to the need to calculate the
Consolidated Leverage Ratio is an Incurrence of Indebtedness, the amount of such
Indebtedness shall be calculated after giving effect on a pro forma basis to
such Indebtedness;

          (ii) if the Borrower or any Restricted Subsidiary has repaid,
repurchased, defeased or otherwise discharged any Indebtedness that was
outstanding as of the end of such fiscal quarter or if any Indebtedness is to be
repaid, repurchased, defeased or otherwise discharged on the date of the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
(other than, in each case, Indebtedness Incurred under any revolving credit
facility), the aggregate amount of Indebtedness shall be calculated on a pro
forma basis and Consolidated Operating Cash Flow shall be calculated as if the
Borrower or such Restricted Subsidiary had not earned the interest income, if
any, actually earned during the

 

--------------------------------------------------------------------------------




9

          

Reference Period in respect of cash or Temporary Cash Investments used to repay,
repurchase, defease or otherwise discharge such Indebtedness;

          (iii) if since the beginning of the Reference Period the Borrower or
any Restricted Subsidiary shall have made any Asset Disposition, the
Consolidated Operating Cash Flow for the Reference Period shall be reduced by an
amount equal to the Consolidated Operating Cash Flow (if positive) directly
attributable to the assets that are the subject of such Asset Disposition for
the Reference Period or increased by an amount equal to the Consolidated
Operating Cash Flow (if negative) directly attributable thereto for the
Reference Period;

          (iv) if since the beginning of the Reference Period the Borrower or
any Restricted Subsidiary (by merger or otherwise) shall have made an Investment
in any Restricted Subsidiary (or any Person that becomes a Restricted
Subsidiary) or an acquisition of assets that constitutes all or substantially
all of an operating unit of a business, Consolidated Operating Cash Flow for the
Reference Period shall be calculated after giving pro forma effect thereto
(including the Incurrence of any Indebtedness) as if such Investment or
acquisition had occurred on the first day of the Reference Period; and

          (v) if since the beginning of the Reference Period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such Reference
Period) shall have made any Asset Disposition, any Investment or acquisition of
assets that would have required an adjustment pursuant to clause (iii) or (iv)
above if made by the Borrower or a Restricted Subsidiary during the Reference
Period, Consolidated Operating Cash Flow for the Reference Period shall be
calculated after giving pro forma effect thereto as if such Asset Disposition,
Investment or acquisition had occurred on the first day of the Reference Period.

          For purposes of this definition, whenever pro forma effect is to be
given to an acquisition of assets, the amount of income or earnings relating
thereto and the amount of Consolidated Interest Expense associated with any
Indebtedness Incurred in connection therewith, the pro forma calculations shall
be determined in accordance with GAAP in good faith by a Financial Officer of
the Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term in excess of 12 months). If any Indebtedness is Incurred under a revolving
credit facility and is being given pro forma effect, the interest on such
Indebtedness shall be calculated based on the average daily balance of such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent such Indebtedness was Incurred solely for working capital
purposes.

--------------------------------------------------------------------------------




10

          “Consolidated Net Income” means, for any period, the net income of the
Borrower and its consolidated Subsidiaries; provided, however, that there shall
not be included in such Consolidated Net Income:

          

          (a) any net income of any Person (other than the Borrower) if such
Person is not a Restricted Subsidiary, except that:

                

          (i) subject to the exclusion contained in clauses (c), (d) and (e)
below, the Borrower’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (b) below); and

          (ii) the Borrower’s equity in a net loss of any such Person for such
period shall be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the Borrower or a Restricted
Subsidiary;

       

          (b) any net income of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower, except that:

         

          (i) subject to the exclusion contained in clauses (c), (d) and (e)
below, the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Subsidiary, to the limitation contained
in this clause); and

          (ii) the Borrower’s equity in a net loss of any such Restricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;

       

          (c) any gain (or loss) realized upon the sale or other disposition of
any assets of the Borrower or its consolidated Subsidiaries (including pursuant
to any Sale/Leaseback Transaction) that is not sold or otherwise disposed of in
the ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

          (d) extraordinary gains or losses; and

 

--------------------------------------------------------------------------------




11

          

          (e) the cumulative effect of a change in accounting principles,

in each case, for such period. Notwithstanding the foregoing, for the purpose of
Section 6.02 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to the Borrower or a Restricted
Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted under such Section
pursuant to paragraph (a)(iii)(D) thereof.

           “Consolidated Operating Cash Flow” means, with respect to the
Borrower and its Restricted Subsidiaries on a consolidated basis, for any
period, an amount equal to Consolidated Net Income for such period increased
(without duplication) by the sum of:

          

          (a) Consolidated Income Tax Expense accrued for such period to the
extent deducted in determining Consolidated Net Income for such period;

          (b) Consolidated Interest Expense for such period to the extent
deducted in determining Consolidated Net Income for such period; and

          (c) depreciation, amortization and any other noncash items for such
period to the extent deducted in determining Consolidated Net Income for such
period (other than any noncash item that requires the accrual of, or a reserve
for, cash charges for any future period) of the Borrower and the Restricted
Subsidiaries (including amortization of capitalized debt issuance costs for such
period, any noncash compensation expense realized for grants of stock options or
other rights to officers, directors, consultants and employees and noncash
charges related to equity granted to third parties), all of the foregoing
determined on a consolidated basis in accordance with GAAP, and decreased by
noncash items to the extent they increase Consolidated Net Income (including the
partial or entire reversal of reserves taken in prior periods, but excluding
reversals of accruals or reserves for cash charges taken in prior periods) for
such period.

          “Consolidated Total Assets” means the total assets of the Borrower and
its consolidated Restricted Subsidiaries, as shown on the most recent balance
sheet of the Borrower, determined on a consolidated basis in accordance with
GAAP.

          “Default” means any event or condition that is, or after notice or
passage of time or both would, unless cured or waived, become an Event of
Default.

          “Designated Joint Ventures” means any Person formed for the purpose
of, or whose principal business is, offering a satellite radio service outside
the continental United States; provided, however, that the aggregate Investment
in such Persons by the Borrower and its Restricted Subsidiaries does not exceed
$100,000,000 in the aggregate at any time outstanding (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).

--------------------------------------------------------------------------------




12

          “Disqualified Stock” means, with respect to any Person, any Capital
Stock that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

          

          (a) matures or is mandatorily redeemable (other than redeemable only
for Capital Stock of such Person that is not itself Disqualified Stock) pursuant
to a sinking fund obligation or otherwise;

          (b) is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Stock; or

          (c) is mandatorily redeemable or must be purchased upon the occurrence
of certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Maturity Date;
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to purchase or redeem such Capital Stock upon the occurrence of an
“asset sale” or “change of control” shall not constitute Disqualified Stock if:

                     

          (i) the “asset sale” or “change of control” provisions applicable to
such Capital Stock are not more favorable to the holders of such Capital Stock
than the provisions of Sections 4.06 and 4.10 of the 9 % Senior Notes Indenture,
as in effect on the date of this Agreement; and

          (ii) any such requirement only becomes operative after compliance with
the provisions set forth herein, including Section 2.07.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

          “Domestic Subsidiary” means any Subsidiary organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia.

          “Effective Date” means the date on which the conditions specified in
Article IV are satisfied, or waived in accordance with Section 9.02.

          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the

--------------------------------------------------------------------------------




          13

environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or to health and safety
matters.

          “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense or cost,
contingent or otherwise (including any liability for natural resource damages,
costs of environmental remediation or indemnities), directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder, with respect to a Plan
(other than an event for which the 30-day notice period is waived), (b) prior to
the effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to, prior to the effectiveness of
the applicable provisions of the Pension Act, Section 412(d) of the Code or
Section 303(d) of ERISA or, on and after the effectiveness of the applicable
provisions of the Pension Act, Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) on and after the effectiveness of the applicable
provisions of the Pension Act, a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan,
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the

--------------------------------------------------------------------------------




          14

effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA.

          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in Article
VII.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Excluded Taxes” means, with respect to any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America (or any political subdivision
thereof), or by the jurisdiction under which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profit taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.15(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e) .

          “FCC” means the Federal Communications Commission, and any successor
entity performing similar functions.

          “FCC Licenses” means all authorizations, orders, licenses and permits
issued by the FCC to the Borrower or any of its Restricted Subsidiaries under
which the Borrower or any of its Restricted Subsidiaries is authorized to
provide satellite digital radio service in the United States, to launch and
operate any of its Satellites and the TT&C Stations related thereto or to
operate any of its transmit only, receive only or transmit and receive earth
stations.

          “FCC Licenses Subsidiary” means Satellite CD Radio Inc., a Delaware
corporation and a Wholly Owned Subsidiary, and any other Restricted Subsidiary
formed for the sole purpose of holding FCC Licenses and all of the issued and
outstanding Capital Stock of which is owned by a Loan Party.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a

--------------------------------------------------------------------------------




          15

          Business Day, the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

          “Fee Letter” means the fee letter agreement dated June 5, 2007,
between the Borrower and MSSFI.

          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

          “Foreign Pledge Agreement” means a pledge or charge agreement with
respect to each portion of the Collateral that constitutes Capital Stock of a
Foreign Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent.

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “GAAP” means generally accepted accounting principles in the United
States of America.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Guarantee” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any Person and
any obligation, direct or indirect, contingent or otherwise, of such Person:

          

          (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

          (b) entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
when used as a verb shall have a corresponding meaning.

--------------------------------------------------------------------------------




          16

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and all other substances or wastes of any nature regulated, limited or
prohibited pursuant to any Environmental Law.

          “Hedging Counterparty” means each Lender, each Agent and each of their
respective Affiliates (including any Person that is a Lender or an Agent (or
that is such an Affiliate) as of the Effective Date but subsequently ceases to
be a Lender or an Agent (or such an Affiliate), as the case may be) if such
Person is a counterparty to any Hedging Agreement with any Loan Party.

          “Hedging Agreement” means any interest rate protection agreement or
foreign currency exchange agreement or other interest or currency exchange rate
hedging arrangement.

          “Hedging Obligations” of any Person means the obligations of such
Person under:

          

         (a) currency exchange or interest rate swap agreements, currency
exchange or interest rate cap agreements or currency exchange or interest rate
collar agreements; or

          (b) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange or interest rate prices.

          “Incur” means issue, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness of a Person existing at the
time such Person becomes a Restricted Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Restricted Subsidiary. The term “Incurrence”
when used as a noun shall have a correlative meaning. Solely for purposes of
determining compliance with Section 6.01:

          

          (a) amortization of debt discount or the accretion of principal with
respect to a non-interest bearing or other discount security;

          (b) the payment of regularly scheduled interest in the form of
additional Indebtedness of the same instrument or the payment of regularly
scheduled dividends on Capital Stock in the form of additional Capital Stock of
the same class and with the same terms; and

          (c) the obligation to pay a premium in respect of Indebtedness arising
in connection with the issuance of a notice of redemption or making of a
mandatory offer to purchase such Indebtedness

will not be deemed to be the Incurrence of Indebtedness.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




17

          “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):

          

         (a) the principal in respect of (i) indebtedness of such Person for
money borrowed and (ii) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

          (b) all Capital Lease Obligations of such Person and all Attributable
Debt in respect of Sale/Leaseback Transactions entered into by such Person;

          (c) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding any accounts payable or other liability to trade creditors arising in
the ordinary course of business), in each case only if and to the extent due
more than 12 months after the delivery of property;

          (d) the principal component of all obligations of such Person for the
reimbursement of any obligor on any letter of credit, bankers’ acceptance or
similar credit transaction (other than obligations with respect to letters of
credit securing obligations (other than obligations described in clauses (a)
through (c) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit);

          (e) the principal component of the amount of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock of such Person or, with respect to any Preferred Stock of any
Restricted Subsidiary of such Person, the principal amount of such Preferred
Stock to be determined in accordance with this Agreement (but excluding, in each
case, any accrued dividends);

          (f) all obligations of the type referred to in clauses (a) through (e)
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;

          (g) all obligations of the type referred to in clauses (a) through (f)
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the fair market value of such
property or assets and the amount of the obligation so secured; and

          (h) to the extent not otherwise included in this definition, Hedging
Obligations of such Person.

 

--------------------------------------------------------------------------------




18

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter. Furthermore, in no
event shall the Borrower’s obligations to pay amounts under any programming or
content acquisition arrangements, in each case, consistent with past practice,
be considered Indebtedness.

          The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitee” has the meaning ascribed to such term in Section 9.03.

          “Independent Qualified Party” means an investment banking firm,
accounting firm or appraisal firm of national standing; provided, however, that
such firm is not an Affiliate of the Borrower.

          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.08.

          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed by each Lender, nine or twelve months thereafter), as
the Borrower may elect; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on

--------------------------------------------------------------------------------




19

which such Borrowing is made, and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

          “Investment” in any Person means any direct or indirect advance, loan
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender) or other
extensions of credit (including by way of Guarantee or similar arrangement) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by such Person. If the Borrower or any Restricted
Subsidiary issues, sells or otherwise disposes of any Capital Stock of a Person
that is a Restricted Subsidiary such that, after giving effect thereto, such
Person is no longer a Restricted Subsidiary, any Investment by the Borrower or
any Restricted Subsidiary in such Person remaining after giving effect thereto
will be deemed to be a new Investment at such time. Except as otherwise provided
for herein, the amount of an Investment shall be its fair market value at the
time the Investment is made and without giving effect to subsequent changes in
value; provided that none of the following will be deemed to be an Investment:

                     

          (i) Hedging Obligations entered into in the ordinary course of
business and in compliance with this Agreement;

          (ii) endorsements of negotiable instruments and documents in the
ordinary course of business;

          (iii) an acquisition of assets by the Borrower or a Subsidiary for
consideration to the extent such consideration consists of Common Stock of the
Borrower (including, for the avoidance of doubt, the acquisition of XM Radio
pursuant to the XM Merger Agreement, where the consideration therefor consists
of Common Stock of the Borrower); and

          (iv) advances, deposits, escrows or similar arrangements in respect of
retail or automotive distribution arrangements, programming or content
acquisitions or extensions.



          For purposes of the definition of “Unrestricted Subsidiary”, the
definition of “Restricted Payment” and Section 6.02, the term “Investment” shall
include:

                                

          (A) the portion (proportionate to the Borrower’s equity interest in
such Subsidiary) of the fair market value of the net assets of any Subsidiary of
the Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (1) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less (2) the portion (proportionate to the Borrower’s equity
interest in such

 

--------------------------------------------------------------------------------




20

                                

Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

          (B) any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Board of Directors.



          “IP Security Agreements” means, collectively, (a) the Copyright
Security Agreement between the Loan Parties party thereto and the Collateral
Agent, substantially in the form of Exhibit C-1, and (b) the Patent and
Trademark Security Agreement between the Loan Parties party thereto and the
Collateral Agent, substantially in the form of Exhibit C-2.

          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest determined on the basis of the rate for
deposits in US Dollars for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on the Reuters LIBOR01 page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
of 11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which US Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of JPMorgan Chase Bank, N.A. in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

          “Loan Documents” means this Agreement, the Collateral Agreement, the
other Security Documents, each promissory note delivered pursuant to this
Agreement and the Post Closing Letter.

--------------------------------------------------------------------------------




21

          “Loan Parties” means the Borrower and the Subsidiary Guarantors.

          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.

          “Loral Credit Agreement” means the Customer Credit Agreement dated as
of May 31, 2006, between the Borrower and Space Systems/Loral, Inc.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole or (b) the rights of or benefits
available to the Lenders under any Loan Document.

          “Material Indebtedness” means Indebtedness (including Hedging
Obligations, but excluding Loans and the Guarantees of the Obligations) of the
Borrower and the Restricted Subsidiaries in an aggregate principal amount of
$25,000,000 or more, provided that, without regard to the amounts outstanding
thereunder, if any, the obligations of the Borrower under the Loral Credit
Agreement shall be deemed to constitute Material Indebtedness. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Hedging Obligations
at any time shall be the aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedging Obligations were terminated at such time.

          “Material Subsidiary” means, on any date of determination, (a) each
FCC Licenses Subsidiary and (b) each other Restricted Subsidiary, other than
Restricted Subsidiaries that do not represent more than 5% for any such
Subsidiary individually, or more than 10% in the aggregate for all such
Subsidiaries, of either (a) Consolidated Total Assets or (b) consolidated total
revenues of the Borrower as of the end of, or for the period of, four fiscal
quarters most recently ended for which financial statements are available.

          “Maturity Date” means December 20, 2012.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor to
its rating agency business.

          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

          “Mortgaged Property” means (a) each parcel of real property and the
improvements thereto owned by a Loan Party (i) that has an estimated fair market
value of $2,500,000 or more or (ii) on which any TT&C Station is located (if
located in the United States) and (b) each leasehold interest in real property
held by a Loan Party to the extent such leasehold interest is material to the
business or operations of the Borrower

--------------------------------------------------------------------------------




22

and its Restricted Subsidiaries and could not readily be replaced on terms not
materially less favorable to the lessee.

          “MSSFI” means Morgan Stanley Senior Funding, Inc.

          “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

          “Net Available Cash” means:

          

          (a) with respect to any Asset Disposition, any Asset Swap or any
Casualty Event, payments in cash and cash equivalents received therefrom
(including any cash and cash equivalent payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise
and proceeds from the sale or other disposition of any securities received as
consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to such properties or assets or
received in any other form that is not cash or cash equivalents), in each case
net of:

                

          (i) all legal, title and recording tax expenses, commissions and other
fees and expenses incurred, and all Federal, state, provincial, foreign and
local taxes required to be accrued as a liability under GAAP, as a consequence
of such event;

          (ii) all payments made on any Indebtedness (other than Loans and other
than Secured Indebtedness (other than Purchase Money Indebtedness) Incurred
pursuant to Section 6.01(a) or 6.01(b)(i)) that is secured by any assets subject
to such event, in accordance with the terms of any Lien upon or other security
agreement of any kind with respect to such assets, or, in the case of an Asset
Disposition or an Asset Swap, that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition or Asset Swap, or by applicable law,
be repaid out of the proceeds from such Asset Disposition or Asset Swap;

          (iii) all distributions and other payments required to be made to
minority interest holders in Restricted Subsidiaries as a result of such event;

          (iv) in the case of any Asset Disposition or Asset Swap, the deduction
of appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed in such Asset Disposition or such Asset Swap and retained by the
Borrower or any Restricted Subsidiary after such Asset Disposition or such Asset
Swap; and

          (v) in the case of any Asset Disposition or Asset Swap, any portion of
the purchase price from such Asset Disposition or such Asset

 

--------------------------------------------------------------------------------




23

                     

Swap placed in escrow, whether as a reserve for adjustment of the purchase
price, for satisfaction of indemnities in respect of such Asset Disposition or
such Asset Swap or otherwise in connection therewith; provided, however, that
upon the termination of that escrow, Net Available Cash will be increased by any
portion of funds in the escrow that are released to the Borrower or any
Restricted Subsidiary; and

       

          (b) in the case of any Incurrence of Indebtedness, the Net Cash
Proceeds therefrom.

          “Net Cash Proceeds”, with respect to any issuance or sale of Capital
Stock or Indebtedness, means the cash proceeds of such issuance or sale, net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

          “Notes Issue Date” means August 9, 2005.

          “Obligations” means (a) the due and punctual payment by the Borrower
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) all other monetary
obligations of the Borrower to any of the Secured Parties under this Agreement
or any other Loan Document, including obligations to pay fees, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment or
performance of all other obligations of any Loan Party under or pursuant to this
Agreement or any other Loan Document and (c) the due and punctual payment and
performance of all obligations of each Loan Party under each Hedging Agreement
with a Hedging Counterparty, whether in effect on the date of this Agreement or
entered into thereafter.

          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA

--------------------------------------------------------------------------------




24

Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

          “Pension Act” means the Pension Protection Act of 2006, as amended
from time to time.

          “Perfection Certificate” means a certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

          “Permitted Investment” means the following Investments by the Borrower
or any Restricted Subsidiary:

          

          (a) Investments in the Borrower, a Restricted Subsidiary or a Person
that will, upon the making of such Investment, become a Restricted Subsidiary;
provided, however, that the primary business of such Restricted Subsidiary is a
Related Business;

          (b) another Person if, as a result of such Investment, such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;
provided, however, that such Person’s primary business is a Related Business;

          (c) Investments in cash and Temporary Cash Investments;

          (d) Investments in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Borrower
or any such Restricted Subsidiary deems reasonable under the circumstances;

          (e) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

          (f) loans or advances to employees made in the ordinary course of
business consistent with past practices of the Borrower or such Restricted
Subsidiary;

          (g) Investments in stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary or in satisfaction of judgments or
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of a debtor;

          (h) Investments in any Person to the extent such Investment represents
the non-cash portion of the consideration received for (i) an Asset Disposition
as

 

--------------------------------------------------------------------------------




25

          

permitted pursuant to Section 6.04 or (ii) a disposition of assets not
constituting an Asset Disposition;

          (i) Investments in any Person where such Investment was acquired by
the Borrower or any of its Restricted Subsidiaries (i) in exchange for any other
Investment or accounts receivable held by the Borrower or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable or (ii) as a result of a foreclosure by the Borrower or any
of its Restricted Subsidiaries with respect to any secured Investment or other
transfer of title with respect to any secured Investment in default;

          (j) Investments in any Person to the extent such Investments consist
of prepaid expenses, negotiable instruments held for collection and lease,
utility and workers’ compensation, performance and other similar deposits made
in the ordinary course of business by the Borrower or any Restricted Subsidiary;

          (k) Investments in any Person to the extent such Investments consist
of Hedging Obligations otherwise permitted under Section 6.01;

          (l) Investments in any Person to the extent such Investment exists on
the date of this Agreement, and any extension, modification or renewal of any
such Investments existing on the date of this Agreement, but only to the extent
not involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
as in effect on the date of this Agreement);

          (m) Investments in Persons to the extent such Investments, when taken
together with all other Investments made pursuant to this clause (m) that are at
the time outstanding, do not exceed the greater of (i) $300,000,000 or (ii) 15%
of Consolidated Total Assets (as determined based on the consolidated balance
sheet of the Borrower as of the end of the most recent fiscal quarter for which
financial statements are available prior to such Investment) at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

          (n) Designated Joint Ventures;

          (o) Investments in a joint venture with XM Satellite Radio Inc., or an
Affiliate or successor thereof, the proceeds of which Investments are used
solely to develop interoperable radio technology capable of receiving and
processing radio system signals broadcast by both the Borrower and XM Satellite
Radio Inc., for the licensing of other satellite radio technology from the
Borrower and XM Satellite Radio Inc. in connection therewith and for activities
reasonably ancillary thereto in accordance with the Joint Development Agreement
between the

 

--------------------------------------------------------------------------------




26

          

Borrower and XM Satellite Radio Inc., as in effect on the date of this Agreement
or as it may be amended in an manner not materially adverse to the Borrower; and

          (p) any Asset Swap made in accordance with Section 6.01.

          “Permitted Liens” means, with respect to any Person:

          

          (a) pledges or deposits by such Person under worker’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

          (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings, or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review and Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution, provided,
however, that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower or a
Restricted Subsidiary in excess of those set forth by regulations promulgated by
the Federal Reserve Board and (ii) such deposit account is not intended by the
Borrower or any Restricted Subsidiary to provide collateral to the depository
institution;

          (c) Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings;

          (d) Liens in favor of issuers of surety bonds or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business, provided, however, that such letters of credit
do not constitute Indebtedness;

          (e) minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties and that were not Incurred in connection with Indebtedness and do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

--------------------------------------------------------------------------------




27

          

          (f) Liens securing Indebtedness Incurred to finance the construction,
purchase or lease of, or repairs, improvements or additions to, property, plant
or equipment of such Person; provided, however, that the Lien may not extend to
any other property owned by such Person or any of its Restricted Subsidiaries at
the time the Lien is Incurred (other than assets and property affixed or
appurtenant thereto), and the Indebtedness (other than any interest thereon)
secured by the Lien may not be Incurred more than 180 days after the later of
the acquisition, completion of construction, repair, improvement, addition or
commencement of full operation of the property subject to the Lien;

          (g) Liens existing on the date of this Agreement and set forth on
Schedule 6.08;

          (h) Liens on property or shares of Capital Stock of another Person at
the time such other Person becomes a Restricted Subsidiary of such Person;
provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);

          (i) Liens on property at the time such Person or any of its Restricted
Subsidiaries acquires the property, including any acquisition by means of a
merger or consolidation with or into such Person or a Subsidiary of such Person;
provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);

          (j) Liens securing Indebtedness or other obligations of a Subsidiary
of such Person owing to such Person or a Wholly Owned Subsidiary of such Person;

          (k) Liens securing Hedging Obligations so long as such Hedging
Obligations are permitted to be Incurred under this Agreement;

          (l) Liens to secure Indebtedness Incurred under Section 6.01(b)(i);

          (m) leases, licenses, subleases and sublicenses of assets (including
real property and intellectual property rights) that do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

          (n) Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

          (o) Liens in connection with advances, deposits, escrows and similar
arrangements in the ordinary course of business in respect of retail or
automotive distribution arrangements and programming and content acquisitions or
extensions; and

 

--------------------------------------------------------------------------------




28

          

          (p) Liens to secure any Refinancing Indebtedness (including
Refinancing Indebtedness with respect to such Refinancing Indebtedness) that
Refinances, as a whole or in part, any Indebtedness secured by any Lien referred
to in the foregoing clause (f), (g), (h) or (i); provided, however, that:

                

          (i) such new Lien shall be limited to all or part of the same property
and assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and

          (ii) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clause (f), (g), (h) or (i) at the time the original Lien became a Permitted
Lien and (B) an amount necessary to pay any fees and expenses, including
premiums, related to such Refinancing.

Notwithstanding the foregoing, the term “Permitted Liens” will not include any
Lien described in clause (f), (h) or (i) above to the extent such Lien applies
to any Additional Assets acquired directly or indirectly with Net Available Cash
pursuant to Section 2.07. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.

          “Permitted Subordinated Obligations” means Subordinated Obligations of
the Borrower that at the time of Incurrence have a weighted Average Life of not
less than the lesser of five years and the remaining weighted Average Life of
the Loans and that are convertible at the option of the holders thereof into
Capital Stock (other than Disqualified Stock) of the Borrower.

          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other entity.

          “Post Closing Letter” means the letter agreement dated as of June 20,
2007, between the Borrower and the Administrative Agent, on behalf of the
Lenders.

          “Preferred Stock”, as applied to the Capital Stock of any Person,
means Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over shares of Capital Stock of any other class of
such Person.

          “Prepayment Event” means:

          

          (a)(i) any Asset Disposition (including any Sale/Leaseback Transaction
constituting an Asset Disposition) and (ii) any Asset Swap;

 

--------------------------------------------------------------------------------




29

          

          (b) any Casualty Event; and

          (c) the Incurrence by the Borrower or any Restricted Subsidiary after
the date of this Agreement of any Indebtedness with a weighted Average Life at
the time of such Incurrence that is less than that of Loan, to the extent such
Indebtedness is Incurred pursuant to Section 6.01(a) (other than solely as a
result of Section 6.01(d)(iii)), 6.01(b)(i) or 6.01(b)(xv) .

          “Prime Rate” means, on any day, the “prime rate” as reported in The
Wall Street Journal on such day (or, if The Wall Street Journal is not published
on such day, the Business Day next preceding such day on which The Wall Street
Journal is published). If The Wall Street Journal shall no longer be published
or if it shall case to report a “prime rate”, the Prime Rate shall be the rate
of interest per annum publicly announced from time to time by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City.
Each change in the Prime Rate shall be effective from and including the date
such change is published or publicly announced as being effective.

          “Purchase Money Indebtedness” means Indebtedness:

          

          (a) consisting of the deferred purchase price of an asset, conditional
sale obligations, obligations under any title retention agreement and other
purchase money obligations, in each case where the maturity of such Indebtedness
does not exceed the anticipated useful life of the asset being financed, and

          (b) Incurred to finance the acquisition by the Borrower or a
Restricted Subsidiary of such asset, including additions and improvements;

provided, however, that such Indebtedness is Incurred within 180 days after the
acquisition by the Borrower or a Restricted Subsidiary of such asset.

          “Refinance” means, in respect of any Indebtedness, to refinance,
extend, renew, refund, repay, prepay, purchase, redeem, defease or retire, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness. The
terms “Refinanced” and “Refinancing” shall have correlative meanings.

          “Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary existing on the date
of this Agreement or Incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided, however, that:

          

          (a) such Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Indebtedness being Refinanced;

          (b) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

 

--------------------------------------------------------------------------------




30

          

          (c) such Refinancing Indebtedness has an aggregate principal amount
(or if Incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if Incurred with
original issue discount, the aggregate accreted value) then outstanding (plus
fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced; and

          (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Refinancing Indebtedness (i) is subordinated in
right of payment to the Obligations at least to the same extent as the
Indebtedness being Refinanced, (ii) has a Stated Maturity that is after the
later of (A) at least 91 days after the Maturity Date and (B) the Stated
Maturity of the Indebtedness being Refinanced and (iii) has an Average Life at
the time such Refinancing Indebtedness is Incurred that is greater than (A) the
Average Life of the Loans and (B) the Average Life of the Indebtedness being
Refinanced;

provided further, however, that Refinancing Indebtedness shall not include (A)
Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower or (B)
Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

          “Register” has the meaning set forth in Section 9.04(d) .

          “Related Business” means any business in which the Borrower or any of
the Restricted Subsidiaries was engaged on the date of this Agreement and any
business related, ancillary or complementary to such business or any business
the assets of which, in the good faith determination of the Board of Directors,
are useful or may be used in any such business.

          “Related Business Assets” means assets used or useful in a Related
Business.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.

          “Required Lenders” means, at any time, Lenders having aggregate Loans
(or, prior to the borrowing hereunder on the date hereof, Commitments)
representing more than 50% of the aggregate principal amount of the Loans (or,
prior to the borrowing hereunder on the date hereof, the aggregate Commitments)
at such time.

          “Replacement Satellite Vendor Indebtedness” means Indebtedness of the
Borrower provided by a satellite or satellite launch vendor, insurer or
insurance agent or Affiliate thereof for (a) the construction, launch and
insurance of all or part of one or

--------------------------------------------------------------------------------




31

more replacement satellites or satellite launches for such satellites, where
“replacement satellite” means a satellite that is used for continuation of the
Borrower’s satellite service as a replacement for, or supplement to, a satellite
that is retired or relocated (due to a deterioration in operating useful life)
within the existing service area or reasonably determined by the Borrower to no
longer meet the requirements for such service, or (b) the replacement of a spare
satellite that has been launched or that is no longer capable of being launched
or suitable for launch.

          “Restricted Payment” with respect to any Person means:

          

          (a) the declaration or payment of any dividends or any other
distributions of any sort in respect of its Capital Stock (including any payment
in connection with any merger or consolidation involving such Person) or similar
payment to the direct or indirect holders of its Capital Stock (other than (i)
dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock), (ii) dividends or distributions payable solely to the
Borrower or a Restricted Subsidiary and (iii) pro rata dividends or other
distributions made by a Subsidiary that is not a Wholly Owned Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation));

          (b) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of any Capital Stock of the Borrower held by
any Person (other than by a Restricted Subsidiary) or of any Capital Stock of a
Restricted Subsidiary held by any Affiliate of the Borrower (other than by a
Restricted Subsidiary), including in connection with any merger or consolidation
and including the exercise of any option to exchange any Capital Stock (other
than into Capital Stock of the Borrower that is not Disqualified Stock);

          (c) (i) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of Permitted Subordinated Obligations of the
Borrower or (ii) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment of any Subordinated Obligations of
the Borrower (other than, in the case of this clause (ii), (A) from the Borrower
or a Restricted Subsidiary or (B) the purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Subordinated Obligations (other
than Permitted Subordinated Obligations) purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such purchase, repurchase, redemption,
defeasance or other acquisition or retirement); or

          (d) the making of any Investment (other than a Permitted Investment)
in any Person.

          “Restricted Subsidiary” means any Subsidiary that is not an
Unrestricted Subsidiary.

--------------------------------------------------------------------------------




32

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

          “Sale/Leaseback Transaction” means an arrangement relating to property
owned by the Borrower or a Restricted Subsidiary on the Effective Date or
thereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or a Restricted Subsidiary leases it from such Person.

          “Satellite” means any satellite owned by, or leased to, the Borrower
or any Restricted Subsidiary and any satellite that is the subject of any
satellite purchase agreement between or among the Borrower or any Restricted
Subsidiary, on the one hand, and any prime contractor and manufacturer of such
satellite, on the other hand (whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service)).

          “Secured Indebtedness” means any Indebtedness of the Borrower or a
Restricted Subsidiary secured by a Lien on any property or assets of the
Borrower or a Restricted Subsidiary.

          “Secured Parties” has the meaning assigned to such term in the
Collateral Agreement.

          “Security Documents” means the Collateral Agreement, the IP Security
Agreements, the Mortgages, the Foreign Pledge Agreements and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.11 or 5.12 to secure any of the Obligations.

          “Specified FCC Licenses” means the FCC Licenses held in the name of
the Borrower that are set forth on Schedule 6.11 hereto.

          “Stated Maturity” means, with respect to any Indebtedness, the date
specified in the documents evidencing or governing such Indebtedness as the
fixed date on which the final payment of principal of such Indebtedness is due
and payable, including pursuant to any mandatory redemption provision (but
excluding any provision providing for the repayment or repurchase of such
Indebtedness at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal to
which the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages include, but are not limited to, those
imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets

--------------------------------------------------------------------------------




33

that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

          “Subordinated Obligation” means, with respect to a Person, any
Indebtedness of such Person (whether outstanding on the date of this Agreement
or thereafter Incurred) that is subordinate or junior in right of payment to the
Obligations pursuant to a written agreement to that effect (which agreement (a)
shall be in substance, in all material respects, at least as favorable to the
Lenders as the subordination provisions applicable to the 8¾% Subordinated Notes
or (b) shall be in form and substance satisfactory to the Administrative Agent).

          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the total voting power of the Voting Stock or, in the case of a
partnership, more than 50% of the equity or more than 50% of the general
partnership interests are, as of such date, owned, controlled or held by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

          “Subsidiary” means any subsidiary of the Borrower.

          “Subsidiary Guarantor” means any Restricted Subsidiary that is a
Domestic Subsidiary and a Material Subsidiary.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Temporary Cash Investments” means any of the following:

          

          (a) any investment in direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof;

          (b) investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within 365 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt that is rated “A” (or such similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act of

 

--------------------------------------------------------------------------------




34

          

1933, as amended) or any money-market fund sponsored by a registered broker
dealer or mutual fund distributor;

          (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

          (d) investments in commercial paper, maturing not more than 365 days
after the date of acquisition, issued by a corporation (other than an Affiliate
of the Borrower) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of “P-2”
(or higher) according to Moody’s or “A-2” (or higher) according to S&P;

          (e) auction rate preferred stock issued by a corporation and
certificates issued by a corporation or municipality or government entity (other
than an Affiliate of the Borrower) organized and in existence under the laws of
the United States of America or any foreign country recognized by the United
States with a rating at the time as of which any investment therein is made of
“A” (or higher) according to Moody’s or S&P;

          (f) investments in securities with maturities of twelve months or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by Moody’s or
“A” by S&P; and

          (g) investments in money market funds that, in the aggregate, have at
least $1,000,000,000 in assets.

          “Transactions” means the execution, delivery and performance by the
Loan Parties of the Loan Documents, the borrowing of Loans and the use of the
proceeds of the Loans.

          “TT&C Station” means an earth station operated by the Borrower or any
Restricted Subsidiary for the purpose of providing tracking, telemetry, control
and monitoring of any Satellite.

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

          “Unrestricted Subsidiary” means:

          

          (a) any Subsidiary of the Borrower that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors in the
manner provided below; and

 

--------------------------------------------------------------------------------




35

          (b) any subsidiary of an Unrestricted Subsidiary.

          The Board of Directors may designate any Subsidiary of the Borrower
(including any newly acquired or newly formed Subsidiary) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or holds any Lien on any property of, the Borrower or
any other Subsidiary of the Borrower that is not a subsidiary of the Subsidiary
to be so designated; provided, however, that (a) either (i) the Subsidiary to be
so designated has total assets of $1,000 or less or (ii) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under Section
6.02, (b) no FCC Licenses Subsidiary may be designated as an Unrestricted
Subsidiary and (c) so long as the 9 5/8% Senior Notes Indenture, or any
indenture or other agreement governing any Refinancing Indebtedness with respect
to the 9 5/8 Senior Notes, is in effect and permits designations of Subsidiaries
as “unrestricted subsidiaries”, no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary shall have been
designated as an “unrestricted subsidiary” under the 9 5/8% Senior Notes
Indenture or such other indenture or agreement.

          The Board of Directors may designate any Unrestricted Subsidiary to be
a Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation (a) the Borrower could Incur $1.00 of additional
Indebtedness under Section 6.01(a), (b) no Default shall have occurred and be
continuing and (c) all actions required to be taken with respect to such
designated Subsidiary or its assets under Sections 5.11 and 5.12 shall have been
taken. Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a copy
of the resolution of the Board of Directors giving effect to such designation
and a certificate signed by two Financial Officers of the Borrower, certifying
that such designation complied with the foregoing provisions.

          “USA PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.

          “US Dollars” or “$” means the lawful money of the United States of
America.

          “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

          “Wholly Owned Subsidiary” means a Restricted Subsidiary all the
Capital Stock of which (other than directors’ qualifying shares) is owned by the
Borrower or one or more other Wholly Owned Subsidiaries.

          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

--------------------------------------------------------------------------------




36

          “XM Merger Agreement” means the Agreement and Plan of Merger dated as
of February 19, 2007, by and among the Borrower, Vernon Merger Corporation, a
Wholly Owned Subsidiary of the Borrower, and XM Radio.

          “XM Radio” means XM Satellite Radio Holdings Inc., a Delaware
corporation.

          SECTION 1.02. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

          SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make a Loan to the Borrower on the date
hereof in US

--------------------------------------------------------------------------------




37

Dollars in a principal amount equal to such Lender’s Commitment. Amounts repaid
or prepaid in respect of Loans may not be reborrowed.

          SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of Eurodollar Loans or ABR Loans, as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

          (c) At the commencement of each Interest Period for any Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of five Eurodollar Borrowings
outstanding.

          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

          SECTION 2.03. Borrowing Procedure. (a) To request a Borrowing on the
date hereof, the Borrower shall notify the Administrative Agent of such request
by telephone not later than 10:30 a.m., New York City time, on the date hereof.
Such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

                     

          (i) the aggregate amount of the requested Borrowing;

          (ii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

          (iii) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall be an account in New York City.

          (b) If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to

--------------------------------------------------------------------------------




38

have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

          SECTION 2.04. Funding of Borrowings. (a) Subject to the terms and
conditions set forth herein, each Lender shall make each Loan to be made by it
hereunder on the date hereof by wire transfer of immediately available funds by
11:00 a.m., New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower previously
identified by the Borrower to the Administrative Agent.

          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the date hereof that such Lender will not make available to the
Administrative Agent such Lender’s share of any Borrowing to be made hereunder,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of such
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount or (ii) in the case of the Borrower, the
interest rate applicable to the subject Loan. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

          SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
accounts of the applicable Lenders the then unpaid principal amount of each Loan
on the Maturity Date.

          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the accounts of the Lenders and each Lender’s share thereof.

--------------------------------------------------------------------------------




39

          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by each such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

          SECTION 2.06. Amortization of Loans. (a) Subject to adjustment for
prepayments as set forth in paragraph (b) of this Section, the Borrower shall
repay to the Administrative Agent, for the ratable account of the Lenders, the
Loans commencing on December 31, 2007, such repayment to be made on the last day
of each December, March, June and September occurring thereafter and prior to
the Maturity Date and to be in an aggregate principal amount for each such date
equal to (i) on or prior to December 31, 2011, 0.25% of the aggregate principal
amount of the Loans outstanding on the Effective Date and (ii) after December
31, 2011, 25% of the aggregate principal amount of the Loans outstanding on
January 1, 2012. To the extent not previously repaid, all Loans shall be due and
payable on the Maturity Date.

          (b) Any prepayment of a Borrowing pursuant to Section 2.07 shall be
applied to reduce subsequent scheduled repayments of the Borrowings to be made
pursuant to this Section in the manner directed by the Borrower.

          (c) Prior to any repayment of Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by facsimile) of such election
not later than 12:00 noon, New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.

          SECTION 2.07. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty, subject to the requirements of this Section
and to the making of any payment required under Section 2.14.

          (b) In the event and on each occasion that any Net Available Cash is
received by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any

--------------------------------------------------------------------------------




40

Prepayment Event, the Borrower shall, on the day such Net Available Cash is
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Available Cash is received) prepay Borrowings in an aggregate
principal amount equal to 100% of the amount of such Net Available Cash;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”:

          

          (i) if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Borrower and the
Restricted Subsidiaries intend to apply the Net Available Cash from such event
(or a portion thereof), within 365 days (or, if the Borrower or a Restricted
Subsidiary has, prior to the expiration of such 365-day period, entered into a
binding acquisition or purchase agreement in respect of such acquisition, (A)
with respect to Net Available Cash received with respect to any event described
in clause (b) of the definition of the term “Prepayment Event” relating to a
Satellite, 36 months or (B) otherwise, 545 days) after receipt of such Net
Available Cash, to acquire Additional Assets and certifying that no Default has
occurred and is continuing, no prepayment shall be required pursuant to this
Section 2.07(b) in respect of the Net Available Cash (or the portion thereof
specified in such certificate); provided further that (1) if so requested by the
Administrative Agent, the Borrower or the applicable Restricted Subsidiary shall
have granted to the Administrative Agent, on behalf of the Lenders, a
first-priority Lien on, and security interest in, such Net Available Cash
pursuant to arrangements reasonably satisfactory to the Administrative Agent,
(2) to the extent any such Net Available Cash (or a portion thereof) has not
been so applied by the end of such 365-day period (or, where and as applicable,
such 545-day or 36-month period), such Net Available Cash (or such portion
thereof) shall be applied on the last day of such period to prepay Borrowings in
accordance with this Section 2.07(b) and (3) notwithstanding anything to the
contrary in the immediately preceding proviso (but subject to clause (ii)
below), to the extent any such Net Available Cash (or any amount equivalent
thereto or based thereon) shall be required to be applied to the prepayment,
repayment, redemption or purchase of any other Indebtedness of the Borrower or
any Restricted Subsidiary, or the Borrower or any Restricted Subsidiary shall be
required to make an offer of any such prepayment, repayment, redemption or
purchase (including any such offer under the 9 Senior Notes Indenture), the
Borrower shall apply such Net Available Cash (or the portion thereof subject to
such requirement) to the prepayment of the Borrowings at such time as shall
prevent such requirement from becoming effective or shall excuse the Borrower or
such Restricted Subsidiary therefrom; and

          (ii) the Borrower may apply a portion of the Net Available Cash from
such event that would otherwise be required under this Section 2.07(b) to be
applied to prepay the Loans to repay Secured Indebtedness (other than Purchase
Money Indebtedness) Incurred pursuant to Section 6.01(b)(i), such portion not to
exceed an amount equal to the product of (A) such Net Available Cash and (B) a
fraction the numerator of which is the aggregate principal amount of such
Secured Indebtedness then outstanding and the denominator of which is the sum of
the

 

--------------------------------------------------------------------------------




41

           aggregate principal amount of such Secured Indebtedness and the
aggregate principal amount of the Loans, in each case, then outstanding;
provided, however, that such repayment of such Secured Indebtedness may only be
made concurrently with a prepayment of the Loans in an aggregate principal
amount equal to the remaining portion of such Net Available Cash.

          (c) Prior to any prepayment of Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall notify
the Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment of the Borrowings may state that such notice is conditioned
upon the effectiveness of other financings or the occurrence of the Prepayment
Event with respect to which such notice is made, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02.

          (d) Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest on the amount repaid.

          SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the Borrowing Request and shall have an initial
Interest Period as specified in the Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section and on terms consistent with the other
provisions of this Agreement. The Borrower may elect different options with
respect to different portions of an affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (i) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the effective date of such election, and (ii) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative

--------------------------------------------------------------------------------




42

Agent and signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d) .

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

          

          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

          (iii) the Type of the resulting Borrowing; and

          (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof.

          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
an ABR Borrowing.

          SECTION 2.09. Termination of Commitments. The Commitments shall
terminate upon the earlier of (a) the borrowing of the Loans on the date hereof
and (b) 5:00 p.m., New York City time, on the date hereof.

          SECTION 2.10. Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account and in immediately available funds, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in the Fee Letter. Fees paid hereunder shall not be
refundable.

          SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

--------------------------------------------------------------------------------




43

          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

          SECTION 2.12. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

          

          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a

--------------------------------------------------------------------------------




44

Eurodollar Borrowing shall be ineffective, and any Eurodollar Borrowing that is
requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto.

          SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

          

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

          (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), in each case by an amount deemed to be material by such
Lender, then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

          (b) If any Lender reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), in each case by an amount deemed to be material by such
Lender, then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as
specified in paragraph (a) or (b) of this Section, and setting forth in
reasonable detail the calculations used by such Lender to determine such amount,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay to such Lender the amount shown as due on any such
certificate within 15 Business Days after receipt thereof.

          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day

--------------------------------------------------------------------------------




45

period referred to above shall be extended to include the period of retroactive
effect thereof.

          SECTION 2.14. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked and is revoked
in accordance herewith) or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (but not
for any anticipated profits) attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (and, for the avoidance of doubt, without giving effect
to any Applicable Rate that would otherwise have been applicable thereto), for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid were it to
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the London interbank
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 15 Business Days after receipt thereof.

          SECTION 2.15. Taxes. (a) Any and all payments by or on account of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

--------------------------------------------------------------------------------




46

          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Borrower by a Lender, or by the
Administrative Agent, on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and duly executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. Without limiting
the foregoing, in the case of a Foreign Lender that is claiming exemption from
U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” such Foreign Lender shall also
deliver a properly completed and duly executed certificate representing that
such Foreign Lender is not a bank for purposes of Section 881(c)(3)(A) of the
Code, is not a 10% shareholder of the Borrower (within the meaning of Section
881(c)(3)(B) of the Code) and is not a “controlled foreign corporation” related
to the Borrower (within the meaning of Section 881(c)(3)(C) of the Code).

          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). This paragraph

--------------------------------------------------------------------------------




47

shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

          SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to
the time expressly required hereunder or under such other Loan Document (or, if
no such time is expressly required, prior to 12:00 noon, New York City time) on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the account specified
by the Administrative Agent for such purpose in a notice delivered to the
Borrower; provided that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan shall be made in US Dollars.

          (b) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of their respective Loans and accrued interest thereon; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

--------------------------------------------------------------------------------




48

          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due for the account of
all or certain of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

          (d) If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent pursuant to this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent until all such unsatisfied obligations are fully paid.

          SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable, direct, out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

          (b) If (i) any Lender requests compensation under Section 2.13, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender defaults in its obligation to fund Loans hereunder or (iv) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.02(b), the consent of Required Lenders shall have been obtained but the
consent of any Lender whose consent is required for the effectiveness of such
amendment, modification, termination, waiver or consent shall not have been
obtained, then, in each such case, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if another Lender accepts
such assignment); provided that (A) the

--------------------------------------------------------------------------------




49

Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon and all other amounts payable to it hereunder,
from the assignee or the Borrower, (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments and (D) in the case of any assignment in
connection with clause (iv) above, the assignee shall, at the time of such
assignment, provide such consent. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

          The Borrower represents and warrants as follows:

          SECTION 3.01. Organization; Powers. The Borrower and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, has all requisite power and authority
to conduct its business as now conducted and is qualified to do business in, and
is in good standing in, each jurisdiction where such qualification is required,
except where the failure to be so qualified or in good standing, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary corporate action. This Agreement is, and the other Loan Documents
when executed and delivered will be, duly executed and delivered by the Borrower
and the other Loan Parties party thereto, and this Agreement constitutes, and
each of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligations of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with their terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

          SECTION 3.03. Governmental Consents; No Conflicts. The Transactions
(a) do not require any authorization or approval or other action by, or any
notice to or filing with, any Governmental Authority, except (i) such as have
been obtained or made and are in full force and effect, (ii) filings necessary
to perfect Liens created under the Loan Documents and (iii) such consents,
approvals, registrations and filings of or with the FCC as may be required in
connection with the exercise by any Agent of rights under the Loan Documents
with respect to Collateral following an Event of Default, (b) will not

--------------------------------------------------------------------------------




50

violate the charter, bylaws or other organizational documents of the Borrower or
any of the Subsidiaries, (c) will not (i) violate or result in a default under
any indenture (including the 9 5/8% Senior Notes Indenture), agreement
(including the XM Merger Agreement) or other instrument binding upon the
Borrower or any of the Subsidiaries or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Subsidiaries or (ii) violate any applicable law or regulation or any order of
any Governmental Authority, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of the Restricted
Subsidiaries, except Liens created under the Loan Documents, other than, in the
case of clause (a) or (c) above, where the foregoing could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

          SECTION 3.04. Financial Statements; No Material Adverse Change. (a)
The consolidated balance sheet of the Borrower and the Subsidiaries and the
related consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and the Subsidiaries (i) as at December 31, 2006, and for
the year then ended, which financial statements are accompanied by the report of
Ernst & Young LLP, and (ii) as at March 31, 2007, and for the fiscal quarter and
the portion of the fiscal year then ended, certified by the chief financial
officer of the Borrower, as heretofore furnished to the Lenders, fairly present
in all material respects the consolidated financial position of the Borrower and
the Subsidiaries as at such dates and their consolidated results of operations,
stockholders’ equity and cash flows for the periods then ended in conformity
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause (ii)
above.

          (b) Except as disclosed in the financial statements referred to above
or the notes thereto, after giving effect to the Transactions, none of the
Borrower or the Restricted Subsidiaries has, as of the date of this Agreement,
any material contingent liabilities, unusual long-term commitments or unrealized
losses.

          (c) Since December 31, 2006, there has been no material adverse
effect, or any event, circumstance or condition that could reasonably be
expected to have a material adverse effect, on the business, assets, operation
or financial condition of the Borrower and the Restricted Subsidiaries, taken as
a whole.

          SECTION 3.05. Properties. (a) The Borrower and each Restricted
Subsidiary has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

          (b) Each of the Borrower and the Restricted Subsidiaries owns or is
licensed to use all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

--------------------------------------------------------------------------------




51

          (c) The Borrower and each Restricted Subsidiary has complied with all
obligations under all leases to which it is a party, and all such leases are in
full force and effect, except, in each case, where the failure so to comply or
to be in effect, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower and each
Restricted Subsidiary enjoys peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

          SECTION 3.06. Litigation. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any Restricted Subsidiary or any of their properties (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve this Agreement, any
other Loan Document or the Transactions. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the Transactions not be consummated as herein or therein
provided.

          SECTION 3.07. Environmental Matters. Except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any Subsidiary
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) has become subject to any Environmental Liability, (c)
has received notice of any claim with respect to any Environmental Liability or
(d) knows of any basis for any Environmental Liability.

          SECTION 3.08. Compliance with Laws and Agreements. The Borrower and
each Subsidiary is in compliance in all respects with all laws, regulations and
orders of any Governmental Authority applicable to them or their properties and
all indentures, agreements and other instruments binding upon them or their
properties, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

          SECTION 3.09. Investment Company Act. Neither the Borrower nor any
Subsidiary is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

          SECTION 3.10. Taxes. The Borrower and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

--------------------------------------------------------------------------------




52

          SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by more than $100,000.

          SECTION 3.12. Disclosure. None of the Confidential Information
Memorandum, reports, certificates or any other written information prepared and
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

          SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth, as of the date
of this Agreement, the name and jurisdiction of organization of, and the
percentage of each class of Capital Stock owned by the Borrower or any
Subsidiary in, each Subsidiary, identifying each Subsidiary that is a Material
Subsidiary as such.

          SECTION 3.14. Insurance. The Borrower and the Restricted Subsidiaries
maintain in force, with financially sound and reputable insurance companies, and
pay all premiums and costs related to, insurance coverage in such amounts (with
no greater risk retention) and against such risks as are customarily maintained
by companies of established repute engaged in the same or similar businesses as
the Borrower and the Restricted Subsidiaries.

          SECTION 3.15. Solvency. Immediately after the consummation of the
Transactions to occur on the date of this Agreement, including the making of the
Loans to be made hereunder and after giving effect to the application of the
proceeds thereof, (a) the fair value of the assets of the Loan Parties, taken as
a whole at a fair valuation, will exceed their aggregate debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their aggregate
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties,
taken as a whole, will be able to pay their aggregate debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date of this Agreement.

--------------------------------------------------------------------------------




53

          SECTION 3.16. Collateral Matters. (a) When executed and delivered, the
Collateral Agreement will be effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral (as defined therein) and (i) when the Collateral
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Collateral Agent, together with instruments of transfer duly
endorsed in blank, the Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the offices
specified in the Perfection Certificate, the Collateral Agreement will
constitute a fully perfected Lien on and security interest in all right, title
and interest of the Loan Parties in the remaining Collateral to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Permitted Liens.

          (b) Schedule 3.16 sets forth, as of the date of this Agreement, each
Mortgaged Property. Each Mortgage, upon execution and delivery by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Property subject
thereto and the proceeds thereof and, when the Mortgages have been filed in the
jurisdictions specified in Schedule 3.16, the Mortgages will constitute a fully
perfected Lien on all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, except for rights secured by Permitted Liens.

          (c) Upon the recordation of the Collateral Agreement or a memorandum
of such Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, the Lien created under the Collateral Agreement
will constitute a fully perfected Lien on all right, title and interest of the
Loan Parties in the Intellectual Property (as defined in the Collateral
Agreement) in which a security interest may be perfected by filing in the United
States and its territories and possessions, in each case prior and superior in
right to any other Person, except for rights secured by Permitted Liens (it
being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and trademark applications or
copyrights, respectively, acquired by the Loan Parties after the date of this
Agreement).

          SECTION 3.17. Satellites. Schedule 3.17 sets forth, as of the date of
this Agreement, each Satellite, including for each Satellite that is in orbit
the orbital slot and number and frequency band of the transponders on such
Satellite.

          SECTION 3.18. FCC Licenses, Etc. Schedule 3.18 sets forth, as of the
date of this Agreement, for each Satellite (a) all space station licenses for
the launch or operation of such Satellite issued by the FCC to the Borrower or
any Restricted Subsidiary and (b) all licenses and all other approvals, orders
and authorizations issued or granted by any Governmental Authority outside of
the United States for the launch or operation of such Satellite. As of the date
hereof, the FCC Licenses and the other

--------------------------------------------------------------------------------




54

licenses, approvals, orders or authorizations set forth on Schedule 3.18 with
respect to any Satellite include all material licenses, approvals, orders and
authorizations by the FCC or any other Governmental Authority that are required
or necessary to launch or operate such Satellite. Each FCC License set forth on
Schedule 3.18 is in full force and effect, and the Borrower and its Restricted
Subsidiaries have fulfilled and performed in all material respects all of their
obligations with respect thereto and have full power and authority to operate
thereunder. To the knowledge of the Borrower, no Person has asserted that it has
rights to operate a spacecraft in a manner that would interfere with the
operation of any Satellite in its intended orbital position.

ARTICLE IV

Conditions

          The obligations of the Lenders to make Loans hereunder shall not
become effective until each of the following conditions has been satisfied (or
waived):

          

          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of (i) Simpson Thacher & Bartlett LLP, counsel for the
Borrower, substantially in the form of Exhibit E-1, and (ii) Patrick L.
Donnelly, Executive Vice President, General Counsel and Secretary of the
Borrower, substantially in the form of Exhibit E-2, in each case covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.

          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the formation, existence and good standing of the Loan Parties and
the authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

          (d) The Administrative Agent shall have received a certificate, dated
the date of this Agreement and signed by the chief financial officer of the
Borrower, confirming that the conditions set forth in paragraphs (g) and (h) of
this Article have been satisfied.

          (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including, to the extent
an invoice with respect thereto shall have been received by the

 

--------------------------------------------------------------------------------




55

          

Borrower, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

          (f) The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed and duly executed
Perfection Certificate dated the date of this Agreement with respect to each
Loan Party, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released;
provided, however, that notwithstanding the foregoing, if the Borrower shall
have used commercially reasonable efforts to procure and deliver, but shall
nevertheless be unable to deliver, any Mortgage required to be delivered
pursuant to the Collateral and Guarantee Requirement, delivery of such Mortgage
shall not be a condition to the effectiveness of the obligations of the Lenders
to make the Loans hereunder, but shall be required to be accomplished as
provided in Section 5.12(c) .

          (g) At the time of and immediately after giving effect to the
Borrowing hereunder, the representations and warranties of the Loan Parties set
forth in the Loan Documents shall be true and correct in all material respects.

          (h) At the time of and immediately after giving effect to the
Borrowing hereunder, no Default shall have occurred or be continuing.

          (i) The Administrative Agent shall have received reasonably
satisfactory evidence that the insurance required by Section 5.08 is in effect,
together with endorsements naming the Collateral Agent, for the benefit of the
Secured Parties, as additional insured and loss payee thereunder to the extent
required under Section 5.08.

          (j) The Administrative Agent shall have received a certificate, dated
the date of this Agreement and signed by the chief financial officer of the
Borrower, certifying as to the solvency of the Loan Parties on a consolidated
basis after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.

          (k) The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

--------------------------------------------------------------------------------




56

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of the obligations of the Lenders hereunder, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans hereunder shall not become effective unless each of the
foregoing conditions shall be satisfied (or waived) on or prior to 5:00 p.m.,
New York City time, on the date of this Agreement.

ARTICLE V

Affirmative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent, for distribution to each Lender:

          

          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries and related consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion thereon of Ernst & Young LLP or another independent certified public
accountants of recognized national standing, which opinion shall be without a
“going concern” or like qualification or exception or qualification arising out
of the scope of the audit and shall state that said consolidated financial
statements present fairly in all material respects the consolidated financial
position and results of operations of the Borrower and its consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with GAAP
consistently applied;

          (b) as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
an unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and related consolidated statements of operations as of the end of
and for such fiscal quarter and related consolidated statements of operations,
stockholders’ equity and cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the consolidated financial position
and results of operations of the Borrower and its consolidated Subsidiaries, in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of certain footnotes;

 

--------------------------------------------------------------------------------




57

          

          (c) together with each financial statement delivered pursuant to
clauses (a) and (b) above, a certificate signed by a Financial Officer (i)
stating that no Default exists or, if any does exist, stating the nature and
status thereof and describing the action the Borrower proposes to take with
respect thereto and (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements of the Borrower referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

          (d) promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission under the
Exchange Act or with any national securities exchange, as the case may be; and

          (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Information required to be delivered to the Administrative Agent pursuant to
this Section shall be deemed to have been distributed to the Lenders if such
information, or one or more periodic or other reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders, providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

          

          (a) the occurrence of any Default;

          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

--------------------------------------------------------------------------------




58

          

          (d) any other development that resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each Restricted Subsidiary to, preserve and maintain its legal
existence and the rights, licenses (including FCC Licenses), permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that failures to keep in
effect such rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names and, in the case of Restricted
Subsidiaries only, legal existence could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

          SECTION 5.04. Books and Records; Inspection and Audit Rights. The
Borrower will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of applicable law shall be made of all
dealings and transactions in relation to its business and activities. The
Borrower will permit, and cause each Restricted Subsidiary to permit, the
Administrative Agent, and its representatives and agents, upon reasonable prior
notice, (a) to visit and inspect any of the properties, (b) to examine and make
extracts from the books and records and (c) to discuss the affairs, finances and
condition of, in each case, the Borrower and its Restricted Subsidiaries, with,
and to be advised as to the same by, their respective officers, directors and
(subject to the consent of the Borrower, unless an Event of Default shall have
occurred and is continuing) independent accountants, all at such reasonable
times and as often as reasonably requested.

          SECTION 5.05. Maintenance of Properties. The Borrower will, and will
cause each of the Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, which shall include, in the case of Satellites
(other than Satellites yet to be launched), the provision of tracking,
telemetry, control and monitoring of Satellites in their designated orbital
positions, in each case in accordance with prudent and diligent standards in the
commercial satellite industry.

          SECTION 5.06. Compliance with Laws. The Borrower will, and will cause
each Subsidiary to, comply with the requirements of all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including all Environmental Laws) and to maintain all FCC Licenses and all
other governmental licenses, approvals, orders or authorizations required to
provide satellite digital radio services, to launch or operate any Satellite and
the TT&C Stations related thereto and to transmit signals to and receive
transmissions from the Satellites in full force and effect,

--------------------------------------------------------------------------------




59

except where failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

          SECTION 5.07. Payment of Taxes, Etc. The Borrower will, and will cause
each Subsidiary to, pay and discharge before the same shall become delinquent
(a) all material Taxes imposed upon it or upon its income, profit or property
and (b) all material lawful claims that, if unpaid, might by law become a Lien
upon its property, except where (i)(A) such Tax or claim is being contested in
good faith and by proper proceedings and (B) with respect to which the Borrower
shall have established appropriate reserves in accordance with GAAP or (ii) the
failure to make any such payments, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

          SECTION 5.08. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, maintain in force, with financially sound and
reputable insurance companies, insurance (including launch insurance) in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses. Each such policy of insurance shall (a) name the Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder,
(b) in the case of each casualty insurance policy, contain a loss payable clause
or endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and (c) provide for at least 30 days’
prior written notice to the Administrative Agent of any cancellation of such
policy.

          SECTION 5.09. Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name, (ii) in the location of any Loan Party’s chief
executive office or its principal place of business, (iii) in any Loan Party’s
identity or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been or are
concurrently made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.01(a), the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer of the Borrower setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section.

          SECTION 5.10. Use of Proceeds. The Borrower will use the proceeds of
Loans only for the purposes referred to in the recitals to this Agreement. No
part of the

--------------------------------------------------------------------------------




60

proceeds of any Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board of
Governors, including Regulations U and X.

          SECTION 5.11. Additional Subsidiaries. If any additional Restricted
Subsidiary is formed or acquired after the Effective Date, or any Unrestricted
Subsidiary is designated as a Restricted Subsidiary, or any Restricted
Subsidiary becomes a Material Subsidiary, the Borrower will, in each case
promptly after such event, notify the Administrative Agent thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Restricted Subsidiary (other than any such Subsidiary that is not a Material
Subsidiary) and with respect to any Capital Stock in (if such Subsidiary is a
Material Subsidiary) or Indebtedness of such Restricted Subsidiary owned by or
on behalf of any Loan Party.

          SECTION 5.12. Further Assurances. (a) The Borrower will, and will
cause each Subsidiary to, execute and deliver, or to cause to be executed and
delivered, any and all further documents, certificates, agreements and
instruments, and take all such further actions (including the filing and
recording of Uniform Commercial Code financing statements, fixture filings,
mortgages, deeds of trust and other documents), (i) that may be required under
any applicable law or regulation to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times or (ii) that any Agent may
reasonably request for purposes of implementing or effectuating the provisions
of this Agreement and the other Loan Documents, or of more fully perfecting or
renewing the rights of the Collateral Agent in the Collateral or ensuring the
priority of the Liens securing the Obligations, all at the expense of the Loan
Parties. Upon the exercise, at any time that an Event of Default shall have
occurred and is continuing, by any Agent of any power, right, privilege or
remedy pursuant to this Agreement or any other Loan Document that requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority or any other Person, the Borrower will, and will cause its Restricted
Subsidiaries to, execute and deliver, or will cause the execution and delivery
of, all applications, certifications, agreements, instruments and other
documents that such Agent may reasonably request from the Borrower or any
Restricted Subsidiary in connection therewith.

          (b) If any material assets (including any real property that
constitutes a Mortgaged Property or improvements thereto or any interest
therein) are acquired by the Borrower or any Subsidiary Guarantor after the
Effective Date (other than assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the Borrower will promptly notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the applicable Subsidiary Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

--------------------------------------------------------------------------------




61

          (c) As promptly as practicable, and in any event within 60 days, after
the Effective Date, the Borrower will, or will cause the applicable Subsidiary
Guarantors to, deliver all Mortgages would have been required to be delivered on
the Effective Date but for the proviso set forth in paragraph (f) of Article IV,
in each case except to the extent otherwise agreed to by the Collateral Agent
pursuant to its authority set forth in the definition of the term “Collateral
and Guarantee Requirement”.

          (d) As promptly as practicable, and in any event within the time
provided in the Post Closing Letter, the Borrower will, or will cause the
applicable Subsidiaries to, perform its obligations under the Post Closing
Letter.

ARTICLE VI

Negative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

          SECTION 6.01. Limitation on Indebtedness. (a) The Borrower shall not,
and shall not permit any Restricted Subsidiary to, Incur, directly or
indirectly, any Indebtedness; provided, however, that the Borrower shall be
entitled to Incur Indebtedness if on the date of such Incurrence (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) after
giving effect thereto on a pro forma basis, the Consolidated Leverage Ratio
would be less than 6.00 to 1.

          (b) Notwithstanding the foregoing paragraph (a), the Borrower and the
Restricted Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:

          

          (i) Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries under this clause (i) that, when taken together with all other
Indebtedness Incurred pursuant to this clause (i) and then outstanding, does not
exceed $250,000,000 at any time outstanding;

          (ii) Indebtedness of the Borrower in an aggregate principal amount
that, when taken together with all other Indebtedness of the Borrower Incurred
pursuant to this clause (ii) and then outstanding, does not exceed 175% of the
Net Cash Proceeds received by the Borrower subsequent to the Notes Issue Date
from the issue or sale of Capital Stock of the Borrower (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary or an employee
stock ownership plan or to a trust established by the Borrower or any of its
Subsidiaries for the benefit of their employees) or any cash capital
contribution received by the Borrower from its stockholders subsequent to the
Notes Issue Date; provided, however, that any Indebtedness Incurred under this
clause (ii) shall have a weighted Average Life that is greater than the then
remaining weighted Average Life of the Loans and a final maturity date that is
later than the date that is 91 days after the Maturity

 

--------------------------------------------------------------------------------




62

          

Date; provided further, however, that any Net Cash Proceeds received by the
Borrower from the issue or sale of its Capital Stock or cash capital
contributions received by the Borrower and used to Incur Indebtedness pursuant
to this clause (ii) shall be excluded from the calculation of amounts under
Sections 6.02(a)(iii)(B) and 6.02(b)(i);

          (iii) Indebtedness owed to and held by the Borrower or a Restricted
Subsidiary; provided, however, that (A) any subsequent issuance or transfer of
any Capital Stock that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any subsequent transfer of such Indebtedness (other
than to the Borrower or a Restricted Subsidiary) shall be deemed, in each case,
to constitute the Incurrence of such Indebtedness by the obligor thereon and (B)
if the Borrower or any Subsidiary Guarantor is the obligor on such Indebtedness,
such Indebtedness is expressly subordinated to the prior payment in full in cash
of all Obligations;

          (iv) Indebtedness created under the Loan Documents;

          (v) Indebtedness outstanding on the date of this Agreement and set
forth on Schedule 6.01(b)(v);

          (vi) Indebtedness of a Restricted Subsidiary Incurred and outstanding
on or prior to the date on which such Subsidiary was acquired by the Borrower
(other than Indebtedness Incurred in connection with, or to provide all or any
portion of the funds or credit support utilized to consummate, the transaction
or series of related transactions pursuant to which such Subsidiary became a
Subsidiary or was acquired by the Borrower); provided, however, that on the date
of such acquisition and after giving pro forma effect thereto, the Borrower
would have been entitled to Incur at least $1.00 of additional Indebtedness
pursuant to Section 6.01(a);

          (vii) Refinancing Indebtedness in respect of Indebtedness Incurred
pursuant to Section 6.01(a) or pursuant to clause (ii), (v) or (vi) of this
Section 6.01(b) or this clause (vii); provided, however, that to the extent such
Refinancing Indebtedness directly or indirectly Refinances Indebtedness of a
Subsidiary Incurred pursuant to clause (vi), such Refinancing Indebtedness shall
be Incurred only by such Subsidiary;

          (viii) Hedging Obligations directly related to Indebtedness permitted
to be Incurred by the Borrower and its Restricted Subsidiaries pursuant to this
Agreement;

          (ix) obligations in respect of workers’ compensation claims,
self-insurance obligations, performance, bid and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

--------------------------------------------------------------------------------




63

          

          (x) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of its Incurrence;

          (xi) Subordinated Obligations Incurred by the Borrower to finance the
purchase, lease or improvement of property (real or personal) or equipment that
is used or useful in a Related Business (whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets) within 180 days of
such purchase, lease or improvement, and any Refinancing Indebtedness Incurred
to Refinance such Indebtedness; provided, however, that, except to the extent
permitted by the following proviso, any Indebtedness Incurred under this clause
(xi) shall have a weighted Average Life that is greater than the then remaining
weighted Average Life of the Loans and a final maturity date that is later than
the date that is 91 days after the Maturity Date; provided further, however,
that the Borrower may Incur Permitted Subordinated Obligations pursuant to this
clause (xi) in an amount that, when added together with the amount of all other
Permitted Subordinated Obligations Incurred pursuant to this clause (xi) and
then outstanding, does not exceed $250,000,000;

          (xii) Purchase Money Indebtedness, Attributable Debt in respect of
Sale/Leaseback Transactions and Capital Lease Obligations of the Borrower or any
of its Restricted Subsidiaries, and Refinancing Indebtedness in respect thereof,
in an aggregate amount not in excess of $50,000,000 at any time outstanding;

          (xiii) Indebtedness arising from agreements of the Borrower or any of
its Restricted Subsidiaries providing for indemnification, adjustment of
purchase price or similar obligations, in each case, Incurred or assumed in
connection with the disposition of any business, assets or Capital Stock of a
Restricted Subsidiary, provided, however, the maximum aggregate liability in
respect of all such Indebtedness shall at no time exceed the gross proceeds
actually received by the Borrower and its Restricted Subsidiaries in connection
with such disposition;

          (xiv) Replacement Satellite Vendor Indebtedness, and Refinancing
Indebtedness in respect thereof; and

          (xv) Indebtedness of the Borrower or of any of its Restricted
Subsidiaries in an aggregate principal amount that, when taken together with all
other Indebtedness of the Borrower and its Restricted Subsidiaries Incurred
pursuant to this clause (xv) and then outstanding, does not exceed $50,000,000;

          (c) Notwithstanding the foregoing, neither the Borrower nor any
Restricted Subsidiary shall be entitled to Incur any Indebtedness pursuant to
Section

 

--------------------------------------------------------------------------------




64

6.01(b) if the proceeds thereof are used, directly or indirectly, to Refinance
any Subordinated Obligations of the Borrower or a Subsidiary Guarantor unless
such Indebtedness shall be subordinated to the Obligations to at least the same
extent as such Subordinated Obligations.

          (d) For purposes of determining compliance with this Section 6.01:

          

          (i) in the event that an item of Indebtedness (or any portion thereof)
meets the criteria of more than one of the types of Indebtedness described
herein, the Borrower, in its sole discretion, shall classify such item of
Indebtedness (or any portion thereof) at the time of Incurrence and shall only
be required to include the amount and type of such Indebtedness in one of the
above clauses;

          (ii) the Borrower shall be entitled to divide and classify (and later
reclassify) an item of Indebtedness in more than one of the types of
Indebtedness described above; provided that Secured Indebtedness Incurred
pursuant to clause (i) of Section 6.01(b) may not be reclassified as
Indebtedness of another type, other than as Indebtedness permitted by clause
(xii) of Section 6.01(b);

          (iii) any Indebtedness of the Borrower Incurred under clause (i)
(other than any such Indebtedness that is Secured Indebtedness), (ii), (xii) or
(xv) of Section 6.01(b) shall cease to be deemed Incurred or outstanding for
purposes of those clauses, but instead shall be deemed to be Incurred under
Section 6.01(a), from and after the first date on which the Borrower could have
Incurred such Indebtedness under Section 6.01(a) without reliance on any of such
clauses;

          (iv) Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included; and

          (v) the principal amount of any Disqualified Stock of the Borrower or
Preferred Stock of a Restricted Subsidiary, will be equal to the greater of the
maximum mandatory redemption or repurchase price (not including, in either case,
any redemption or repurchase premium) or the liquidation preference thereof.

          SECTION 6.02. Limitation on Restricted Payments. (a) The Borrower
shall not, and shall not permit any Restricted Subsidiary, directly or
indirectly, to make a Restricted Payment if at the time the Borrower or such
Restricted Subsidiary makes such Restricted Payment:

          

          (i) a Default shall have occurred and be continuing (or would result
therefrom);

 

--------------------------------------------------------------------------------




65

          

          (ii) the Borrower is not entitled to Incur an additional $1.00 of
Indebtedness under Section 6.01(a) after giving effect, on a pro forma basis, to
such Restricted Payment; or

          (iii) the aggregate amount of such Restricted Payment and all other
Restricted Payments since the Notes Issue Date would exceed the sum of (without
duplication):

                

          (A) 100% of Consolidated Operating Cash Flow accrued during the period
(treated as one accounting period) from the beginning of the first fiscal
quarter during which the Borrower generates positive Consolidated Operating Cash
Flow to the end of the most recent fiscal quarter for which financial statements
are available, less 140% of the Consolidated Interest Expense for the same
period; plus

          (B) 100% of the aggregate Net Cash Proceeds received by the Borrower
from the issuance or sale of its Capital Stock (other than Disqualified Stock)
subsequent to the Notes Issue Date (other than an issuance or sale to a
Subsidiary and other than an issuance or sale to an employee stock ownership
plan or to a trust established by the Borrower or any of its Subsidiaries for
the benefit of their employees) and 100% of any cash capital contribution
received by the Borrower from its stockholders subsequent to the Notes Issue
Date; provided, however, that any Net Cash Proceeds received by the Borrower
from the issue or sale of its Capital Stock or cash capital contributions
received by the Borrower and used to make Restricted Payments pursuant to
Section 6.02(b)(i) or to Incur Indebtedness pursuant Section 6.01(b)(ii) shall
be excluded from the calculation of Net Cash Proceeds and cash capital
contributions under this clause (B) (in the case of such Indebtedness, except to
the extent such Indebtedness has been treated, pursuant to Section 6.01(d)(iii),
as Incurred pursuant to Section 6.01(a)); plus

          (C) the amount by which Indebtedness of the Borrower or any Restricted
Subsidiary is reduced on the Borrower’s balance sheet upon the conversion or
exchange subsequent to the Notes Issue Date of any Indebtedness convertible or
exchangeable for Capital Stock (other than Disqualified Stock) of the Borrower
(less the amount of any cash, or the fair value of any other property,
distributed by the Borrower upon such conversion or exchange); plus

          (D) an amount equal to the sum of (1) the net reduction in the
Investments (other than Permitted Investments) made by the Borrower or any
Restricted Subsidiary in any Person resulting from repurchases, repayments or
redemptions of such Investments by such Person, proceeds realized on the sale of
such Investment and proceeds representing the return of capital (excluding
dividends and distributions to the extent included in Consolidated Operating
Cash Flow), in each case received by

 

--------------------------------------------------------------------------------




66

                      the Borrower or any Restricted Subsidiary, and (2) to the
extent such Person is an Unrestricted Subsidiary, the portion (proportionate to
the Borrower’s equity interest in such Subsidiary) of the fair market value of
the net assets of such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Restricted Subsidiary; provided, however, that the
foregoing sum shall not exceed, in the case of any such Person or Unrestricted
Subsidiary, the amount of Investments (excluding Permitted Investments)
previously made (and treated as a Restricted Payment) by the Borrower or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary.

          (b) The preceding provisions of Section 6.02(a) shall not prohibit:

                     

          (i) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent issuance or sale of, or made by exchange for, Capital
Stock of the Borrower (other than Disqualified Stock and other than Capital
Stock issued or sold to a Subsidiary or an employee stock ownership plan or to a
trust established by the Borrower or any of its Subsidiaries for the benefit of
their employees) or a substantially concurrent cash capital contribution
received by the Borrower from its stockholders; provided, however, that (A) such
Restricted Payment shall be excluded from subsequent calculations of the amount
of Restricted Payments and (B) the Net Cash Proceeds from such sale or such cash
capital contribution (to the extent so used for such Restricted Payment) shall
be excluded from the calculation of amounts under Sections 6.01(d)(iii) and
6.02(a)(iii)(B);

          (ii) any purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of Subordinated Obligations (other than
Permitted Subordinated Obligations) of the Borrower made by exchange for, or out
of the proceeds of the substantially concurrent Incurrence of, Indebtedness of
the Borrower that is permitted to be Incurred pursuant to Section 6.01;
provided, however, that such purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

          (iii) any purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of Permitted Subordinated Obligations of the
Borrower Incurred pursuant to Section 6.01(b)(xi) made by exchange for, or out
of the proceeds of the substantially concurrent Incurrence of, Subordinated
Obligations of the Borrower that are permitted to be Incurred pursuant to
Section 6.01 and that have, at the time of Incurrence, a weighted Average Life
that is greater than the then remaining weighted Average Life of the Loans and a
Stated Maturity that is later than the date that is 91 days after the Maturity
Date; provided, however, that such purchase, repurchase, redemption, defeasance
or other acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

 

--------------------------------------------------------------------------------




67

                     

          (iv) dividends paid within 60 days after the date of declaration
thereof if at such date of declaration such dividend would have complied with
this Section 6.02; provided, however, that such dividend shall be included in
subsequent calculations of the amount of Restricted Payments;

          (v) so long as no Default has occurred and is continuing, (A) the
purchase, redemption or other acquisition of shares of Capital Stock of the
Borrower or any of its Subsidiaries from employees, former employees, directors
or former directors of the Borrower or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of the agreements (including employment agreements) or
plans (or amendments thereto) approved by the Board of Directors under which
such individuals purchase or sell or are granted the option to purchase or sell,
shares of such Capital Stock; provided, however, that the aggregate amount of
such Restricted Payments (excluding amounts representing cancellation of
Indebtedness) shall not exceed $5,000,000 in any calendar year; provided
further, however, that such repurchases and other acquisitions shall be excluded
from subsequent calculations of the amount of Restricted Payments; and (B) loans
or advances to employees of the Borrower or any Subsidiary the proceeds of which
are used to purchase Capital Stock of the Borrower, in an aggregate amount not
in excess of $2,000,000 at any one time outstanding; provided, however, that the
amount of such loans and advances shall be excluded from subsequent calculations
of the amount of Restricted Payments;

          (vi) the declaration or payment of dividends on Disqualified Stock
issued after the date of this Agreement pursuant to Section 6.01; provided,
however, that at the time of declaration of such dividend, no Default shall have
occurred and be continuing or would result therefrom; provided further, however,
that such dividends shall be excluded from subsequent calculations of the amount
of Restricted Payments;

          (vii) repurchases of Capital Stock deemed to occur upon exercise of
stock options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof; provided, however, that such
Restricted Payments shall be excluded from subsequent calculations of the amount
of Restricted Payments;

          (viii) cash payments in lieu of the issuance of fractional shares in
connection with a reverse stock split of the Capital Stock of the Borrower or
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Borrower; provided, however, that any such
cash payment shall not be for the purpose of evading the limitation of this
Section 6.02 (as determined in good faith by the Board of Directors); provided
further, however, that such payments shall be excluded in subsequent
calculations of the amount of Restricted Payments;

 

--------------------------------------------------------------------------------




68

                     

          (ix) payments of intercompany subordinated Indebtedness, the
Incurrence of which was permitted under Section 6.01(b)(iii); provided, however,
that no Default has occurred and is continuing or would result therefrom;
provided further, however, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments;

          (x) the repurchase, redemption or other acquisition or retirement for
value of any Capital Stock of the Borrower or any Restricted Subsidiary (other
than Disqualified Stock) held by any employee of the Borrower made in lieu of
withholding taxes resulting from the exercise, exchange or conversion of stock
options, warrants or other similar rights; provided, however, that no Default
has occurred and is continuing or would otherwise result therefrom; provided
further, however, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments; or

          (xi) other Restricted Payments in an amount not to exceed $25,000,000
in the aggregate for any calendar year (with unused amounts in any calendar year
being permitted to be carried over for the next succeeding calendar year);
provided, however, such Restricted Payments, when taken together with all other
Restricted Payments made pursuant to this clause (xi), do not exceed
$100,000,000 in the aggregate; provided further that no Default has occurred and
is continuing or would otherwise result therefrom; provided further, however,
that such payments shall be excluded from subsequent calculations of the amount
of Restricted Payments.

          The amount of all Restricted Payments (other than cash) shall be the
fair market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount
and any non-cash Restricted Payment shall be determined conclusively by the
Board of Directors of the Borrower acting in good faith.

          SECTION 6.03. Limitation on Restrictive Agreements. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
restriction on (a) the ability of any Restricted Subsidiary to pay dividends or
make any other distributions on its Capital Stock to the Borrower or a
Restricted Subsidiary or pay any Indebtedness owed to the Borrower, (b) the
ability of any Restricted Subsidiary to make any loans or advances to the
Borrower or to Guarantee Indebtedness of the Borrower, (c) the ability of any
Restricted Subsidiary to transfer any of its property or assets to the Borrower
or (d) the ability of the Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien on any of its properties or assets, except:

                     

         (i) with respect to clauses (a), (b), (c) and (d),

                    

          (A) any encumbrance or restriction pursuant to an agreement in

 

--------------------------------------------------------------------------------




          69

                                

effect at or entered into on the date of this Agreement;

          (B) any encumbrance or restriction with respect to a Restricted
Subsidiary pursuant to an agreement relating to any Capital Stock or
Indebtedness Incurred by such Restricted Subsidiary on or prior to the date on
which such Restricted Subsidiary was acquired by the Borrower (other than
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

          (C) any encumbrance or restriction pursuant to an agreement effecting
a Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 6.03(i)(A) or 6.03(i)(B) or this clause (C) or contained in any
amendment to an agreement referred to in Section 6.03(i)(A) or 6.03(i)(B) or
this clause (C); provided, however, that the encumbrances and restrictions with
respect to such Restricted Subsidiary contained in any such refinancing
agreement or amendment are no less favorable in any material respect to the
Lenders than encumbrances and restrictions with respect to such Restricted
Subsidiary contained in such predecessor agreements on the date of this
Agreement or the date such Restricted Subsidiary became a Restricted Subsidiary,
whichever is applicable;

          (D) any encumbrance or restriction with respect to a Restricted
Subsidiary (or any of its property or assets) imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Capital
Stock or assets of such Restricted Subsidiary (or the property or assets that
are subject to such restriction) pending the closing of such sale or
disposition;

          (E) any encumbrance or restriction consisting of net worth provisions
in leases and other agreements entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business; and

          (F) any encumbrance or restriction consisting of customary provisions
in joint venture agreements relating to joint ventures that are not Restricted
Subsidiaries and other similar agreements entered into in the ordinary course of
business; and

                      (ii) with respect to clauses (c) and (d) only,            
 

          (A) any encumbrance or restriction consisting of customary
nonassignment provisions in leases governing leasehold interests to the extent
such provisions restrict the assignment or transfer of the lease or the property
leased thereunder;

 

 

--------------------------------------------------------------------------------




70

                                

          (B) any encumbrance or restriction contained in security agreements,
pledges or mortgages securing Indebtedness of the Borrower of a Restricted
Subsidiary permitted under this Agreement to the extent such encumbrance or
restriction applies only to the property subject to such security agreements,
pledges or mortgages;

          (C) any encumbrance or restriction consisting of (1) purchase money
obligations for property acquired in the ordinary course of business and (2)
Capital Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions of the nature described in Section 6.03(c)
or 6.03(d) on the property so acquired; and

          (D) any encumbrance or restriction pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary.



          SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock. (a)
The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Disposition unless:

                     

          (i) the Borrower or such Restricted Subsidiary receives consideration
at the time of such Asset Disposition at least equal to the fair market value
(including as to the value of all non-cash consideration), as determined in good
faith by the Board of Directors, of the shares and assets subject to such Asset
Disposition;

          (ii) at least 75% of the consideration thereof received by the
Borrower or such Restricted Subsidiary is in the form of cash or cash
equivalents;

          (iii) an amount equal to 100% of the Net Available Cash from such
Asset Disposition is applied by the Borrower or such Restricted Subsidiary, as
the case may be, in accordance with Section 2.07.



          For the purposes of this Section 6.04(a), the following are deemed to
be cash or cash equivalents:

                                

          (A) the assumption or discharge of Indebtedness of the Borrower (other
than obligations in respect of Disqualified Stock of the Borrower) or any
Restricted Subsidiary and the release of the Borrower or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition; and

          (B) securities received by the Borrower or any Restricted Subsidiary
from the transferee that are promptly converted by the Borrower or such
Restricted Subsidiary into cash, to the extent of cash received in that
conversion.

 

--------------------------------------------------------------------------------




71

          (b) The Borrower shall not, and shall not permit any Restricted
Subsidiary to, engage in any Asset Swaps, unless:

          

          (i) at the time of entering into such Asset Swap and immediately after
giving effect to such Asset Swap, no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

          (ii) in the event such Asset Swap involves the transfer by the
Borrower or any Restricted Subsidiary of assets having an aggregate fair market
value, as determined by the Board of Directors of the Borrower in good faith, in
excess of $10,000,000, the terms of such Asset Swap have been approved by a
majority of the members of the Board of Directors of the Borrower; and

          (iii) in the event such Asset Swap involves the transfer by the
Borrower or any Restricted Subsidiary of assets having an aggregate fair market
value, as determined by the Board of Directors of the Borrower in good faith, in
excess of $50,000,000, the Borrower has received a written opinion from an
independent investment banking firm of nationally recognized standing that such
Asset Swap is fair to the Borrower or such Restricted Subsidiary, as the case
may be, from a financial point of view.

          SECTION 6.05. Limitation on Affiliate Transactions. (a) The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property, employee compensation arrangements or the rendering of any
service) with, or for the benefit of, any Affiliate of the Borrower (an
“Affiliate Transaction”) unless:

          

          (i) the terms of the Affiliate Transaction are no less favorable to
the Borrower or such Restricted Subsidiary than those that could be obtained at
the time of the Affiliate Transaction in arm’s-length dealings with a Person who
is not an Affiliate;

          (ii) if such Affiliate Transaction involves an amount in excess of
$5,000,000, the terms of the Affiliate Transaction are set forth in writing and
a majority of the non-employee directors of the Borrower disinterested with
respect to such Affiliate Transaction have determined in good faith that the
criteria set forth in clause (i) are satisfied and have approved the relevant
Affiliate Transaction as evidenced by a resolution of the Board of Directors;
and

          (iii) if such Affiliate Transaction involves an amount in excess of
$20,000,000, the Board of Directors shall also have received a written opinion
from an Independent Qualified Party to the effect that such Affiliate
Transaction is fair, from a financial standpoint, to the Borrower and its
Restricted Subsidiaries or is not less favorable to the Borrower and its
Restricted Subsidiaries than could reasonably be expected to be obtained at

 

--------------------------------------------------------------------------------




          72

 

  the time in an arm’s-length transaction with a Person who was not an
Affiliate.                (b)      The provisions of the preceding paragraph (a)
shall not prohibit:                 

          (i) any Investment (other than a Permitted Investment) or other
Restricted Payment, in each case permitted to be made pursuant to (but only to
the extent included in the calculation of the amount of Restricted Payments made
pursuant to) Section 6.02(a)(iii);

          (ii) any issuance of securities, or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans approved by the Board of
Directors;

          (iii) loans or advances to employees in the ordinary course of
business in accordance with the past practices of the Borrower or its Restricted
Subsidiaries, but in any event not to exceed $2,000,000 in the aggregate
outstanding at any one time;

          (iv) the payment of reasonable and customary fees to, and indemnity
provided on behalf of, directors of the Borrower and its Restricted Subsidiaries
who are not employees of the Borrower or its Restricted Subsidiaries;

          (v) any transaction with the Borrower, a Restricted Subsidiary or
joint venture or similar entity which would constitute an Affiliate Transaction
solely because the Borrower or a Restricted Subsidiary owns an equity interest
in or otherwise controls such Restricted Subsidiary, joint venture or similar
entity;

          (vi) the issuance or sale of any Capital Stock (other than
Disqualified Stock) of the Borrower; and

          (vii) any agreement set forth on Schedule 6.05(b)(vii), as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time (so long as any amendment, modification, supplement, extension or
renewal is not less favorable to the Borrower or the Restricted Subsidiaries),
and the transactions evidenced thereby.



          SECTION 6.06. Limitation on Line of Business. The Borrower shall not,
and shall not permit any Restricted Subsidiary, to engage in any business other
than a Related Business.

          SECTION 6.07. Limitation on the Sale or Issuance of Capital Stock of
Restricted Subsidiaries. The Borrower:

--------------------------------------------------------------------------------




73

          

          (a) shall not, and shall not permit any Restricted Subsidiary to,
sell, lease, transfer or otherwise dispose of any Capital Stock of any
Restricted Subsidiary to any Person (other than the Borrower or a Wholly Owned
Subsidiary that is a Restricted Subsidiary), and

          (b) shall not permit any Restricted Subsidiary to issue any of its
Capital Stock (other than, if necessary, shares of its Capital Stock
constituting directors’ or other legally required qualifying shares) to any
Person (other than to the Borrower or a Wholly Owned Subsidiary that is a
Restricted Subsidiary), unless

                

          (i) immediately after giving effect to such issuance, sale or other
disposition, neither the Borrower nor any of its Restricted Subsidiaries own any
Capital Stock of such Restricted Subsidiary;

          (ii) such issuance, sale or other disposition is treated as an Asset
Disposition and immediately after giving effect to such issuance, sale or other
disposition, such Restricted Subsidiary would continue to be a Restricted
Subsidiary; or

          (iii) immediately after giving effect to such issuance, sale or other
disposition, such Restricted Subsidiary would no longer constitute a Restricted
Subsidiary and any Investment in such Person remaining after giving effect
thereto is treated as a new Investment by the Borrower and such Investment would
be permitted to be made under Section 6.02 if made on the date of such issuance,
sale or other disposition.

          For purposes of this Section 6.07, the creation of a Lien on any
Capital Stock of a Restricted Subsidiary to secure Indebtedness of the Borrower
or any of its Restricted Subsidiaries will not be deemed to be subject to this
Section 6.07; provided, however, that any sale or other disposition by the
secured party of such Capital Stock following foreclosure of its Lien will be
subject to this Section 6.07.

          SECTION 6.08. Limitations on Liens. The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except for (a) Liens created
under the Loan Documents and (b) the Permitted Liens.

          SECTION 6.09. Limitation on Sale/Leaseback Transactions. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into any
Sale/Leaseback Transaction with respect to any property unless:

          

          (a) the Borrower or such Restricted Subsidiary would be entitled to
(A) Incur Indebtedness in an amount equal to the Attributable Debt with respect
to such Sale/Leaseback Transaction pursuant to Section 6.01 and (B) create a
Lien on such property securing such Attributable Debt pursuant to Section 6.08;

 

--------------------------------------------------------------------------------




74

          

          (b) the net proceeds received by the Borrower or any Restricted
Subsidiary in connection with such Sale/Leaseback Transaction are at least equal
to the fair market value (as determined by the Board of Directors) of such
property; and

          (c) the Borrower applies the proceeds of such transaction in
compliance with Section 2.07.

          SECTION 6.10. Fundamental Changes. The Borrower shall not, and shall
not permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing or
would result therefrom (a) any Person may merge into any Restricted Subsidiary
in a transaction in which the surviving entity is a Subsidiary and (if any party
to such merger is a Subsidiary Guarantor) is a Subsidiary Guarantor and (b) any
Restricted Subsidiary may liquidate or dissolve into another Restricted
Subsidiary if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a Wholly Owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.02.

          SECTION 6.11. Activities of the FCC Licenses Subsidiaries. The
Borrower shall not permit any FCC Licenses Subsidiary (a) to conduct any
business operations other than the ownership of the FCC Licenses and activities
incidental thereto, (b) to own or acquire any assets other than the FCC Licenses
and assets that are incidental to its existence and permitted activities and (c)
to Incur any Indebtedness other than (i) the Obligations, (ii) Guarantees of
Indebtedness under the Loral Credit Agreement, and of Refinancing Indebtedness
with respect thereto permitted by Section 6.01(b)(vii), in an aggregate amount
not to exceed $100,000,000 at any time, and (iii) Guarantees of Indebtedness
Incurred pursuant to Section 6.01(b)(i), in an aggregate amount not to exceed
$250,000,000 at any time. The Borrower will cause all FCC Licenses at all times
to be held in the name of a FCC Licenses Subsidiary that is a Wholly Owned
Subsidiary whose Capital Stock has been pledged in accordance with the provision
of the Collateral and Guarantee Requirement, and will cause such FCC Licenses
Subsidiaries to be the sole legal and beneficial owners thereof; provided,
however, that the Specified FCC Licenses and any authorizations to operate
terrestrial repeaters may be held in the name of the Borrower, with the Borrower
being the sole legal and beneficial owner thereof.

          SECTION 6.12. Hedging Agreements. The Borrower shall not, and shall
not permit any Restricted Subsidiary to, enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Restricted Subsidiary is exposed
in the conduct of its business or the management of its liabilities.

--------------------------------------------------------------------------------




75

ARTICLE VII

Events of Default

          If any of the following events (“Events of Default”) shall occur and
be continuing:

          

          (a) the Borrower shall fail to pay (i) any amount of principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof, at a date fixed for prepayment thereof or otherwise; (ii) any interest
on any Loan, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days; or (iii) any fee or other
amount (other than an amount referred to in clause (i) or (ii) above) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

          (b) any representation or warranty made or deemed made by or on behalf
of Borrower or any Loan Party in any Loan Document, or in any certificate
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

          (c) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of the Borrower) or 5.10 or in Article VI;

          (d) the Borrower or any other Loan Party shall fail to perform or
observe any other covenant, condition or agreement contained in this Agreement
or any other Loan Document on its part to be performed or observed (other than
those failures or breaches referred to in clauses (a), (b) and (c) above), and
such failure shall remain unremedied for 30 days after written notice thereof
has been given to the Borrower by the Administrative Agent or the Required
Lenders;

          (e) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (e) shall not apply to Secured Indebtedness
that becomes due as a result of the voluntary sale or transfer, or the casualty
or condemnation, of the property or assets securing such Indebtedness;

          (f) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial

 

--------------------------------------------------------------------------------




76

          

part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

          (g) the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or

          (h) the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (net of any amounts with respect to which a
reputable and creditworthy insurance company has acknowledged liability in a
manner satisfactory to the Administrative Agent) shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

          (j) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Restricted Subsidiaries in an
aggregate amount exceeding $25,000,000;

          (k) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Collateral Agent’s failure
to maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement; or

          (l) a Change of Control shall have occurred;

 

--------------------------------------------------------------------------------




77

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (f) or (g) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

          Each of the Lenders hereby irrevocably appoints the Agents as its
agents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to them by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

          The financial institution serving as the Administrative Agent or the
Collateral Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and such financial institution and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent or the Collateral Agent.

          The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers that,
under the terms of the Loan Documents, such Agent is required to exercise as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances, as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, the Agents
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the financial institution serving as an
Agent or any of its Affiliates in any capacity.

--------------------------------------------------------------------------------




78

Neither Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agents may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by them, and shall
not be liable for any action taken or not taken by them in accordance with the
advice of any such counsel, accountants or experts.

          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through its respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as an Agent.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor; provided that such consent of the Borrower
shall not be required if an Event of Default has occurred and is continuing at
the time of such appointment. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders appoint a
successor Administrative Agent (with the consent of the Borrower, provided that
such consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing at the time of such appointment) which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of

--------------------------------------------------------------------------------




79

its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

          Subject to the appointment and acceptance of a successor Collateral
Agent as provided in this paragraph, the Collateral Agent may resign at any time
by notifying the Administrative Agent, the Lenders and the Borrower. Upon any
such resignation, the Administrative Agent shall have the right, with the
consent of the Borrower, to appoint a successor; provided that such consent of
the Borrower shall not be required if an Event of Default has occurred and is
continuing at the time of such appointment. Upon the acceptance of its
appointment as Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. After the Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral Agent.

          Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon either Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.

          None of the syndication agent, the documentation agent or any lead
arranger or bookrunner named on the cover page of this Agreement shall have any
duties or responsibilities hereunder in its capacity as such.

ARTICLE IX

Miscellaneous

          SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other

--------------------------------------------------------------------------------




80

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

          

          (a) if to the Borrower, to it at Sirius Satellite Radio Inc., 1221
Avenue of the Americas, 36th Floor, New York, New York 10020, Attention of
Patrick Donnelly (Facsimile No. (212) 584-5353, Telephone No. (212) 584-5180);

          (b) if to the Administrative Agent or the Collateral Agent, to Morgan
Stanley Senior Funding, Inc., One Pierrepont Plaza, 7th Floor, Brooklyn, New
York 11201, Attention of Roberto Ochoa (Facsimile No. (212) 507-6680, Telephone
No. (718) 754-9739), with a copy to Morgan Stanley Senior Funding, Inc., 1585
Broadway, 2nd Floor, New York, New York 10036, Attention of Andrew Earls
(Facsimile No. (212) 404-9359, Telephone No. (212) 761-2770); and

          (c) if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

          (b) None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no

--------------------------------------------------------------------------------




81

such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon without the written consent of each Lender
adversely affected thereby, (iii) postpone the maturity of any Loan, or any date
of any scheduled payment of the principal amount of any Loan, or any date for
payment of any interest thereon, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change Section
2.16(b) or 2.16(c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender adversely affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release all or
substantially all the Subsidiary Guarantors from their obligations under the
Collateral Agreement, or (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of either Agent without the prior written
consent of such Agent.

          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one firm of counsel (in addition to local counsel) for the
Administrative Agent, in connection with the syndication of the credit facility
provided for herein, the preparation and administration of this Agreement or the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of one firm of
counsel for the Administrative Agent and one firm of counsel, as well as local
counsel and one firm of bankruptcy counsel, for the Lenders) incurred by the
Administrative Agent and any Lender, in connection with the enforcement or
protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made hereunder.

          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower

--------------------------------------------------------------------------------




82

or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any of its Affiliates
or a third party; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any of its Related Parties under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed loss, claim, damage, liability or
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such Related Party) in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Loans at the time.

          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

          (e) All amounts due under this Section shall be payable promptly after
written demand thereof.

          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders), any legal or equitable right,
remedy or claim under or by reason of this Agreement.

          (b) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the Loans at
the time owing to it);

--------------------------------------------------------------------------------




83

with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

          

         (i) the Borrower; provided that no consent of the Borrower shall be
required for (A) any assignment by MSSF, in its capacity as the initial Lender,
during the 30-day period following the Effective Date (provided that MSSF shall
provide to the Borrower the name of the assignee prior to the effectiveness of
such assignment) and (B) an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund (as defined below) or, if an Event of Default has occurred and
is continuing, to any other assignee;

          (ii) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund;

          (iii) Assignments shall be subject to the following additional
conditions:

                

           (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans (which remaining amount shall be deemed to include, for purposes
of this clause, the aggregate amount of Loans held by any Affiliate of the
assigning Lender), the amount of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consents, provided that no consent of the Borrower shall be
required (x) in connection with assignments by MSSF, in its capacity as the
initial Lender, during the 30-day period following the Effective Date, provided
that MSSFI shall provide to the Borrower the name of the assignee prior to the
effectiveness of such assignments, and (y) if an Event of Default has occurred
and is continuing;

          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and, in the case of an
assignment by or to JPMorgan Chase Bank, N.A. or its Affiliates, a processing
and recordation fee of $3,500; and

          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information

 

--------------------------------------------------------------------------------




84

          

about the Borrower, the Subsidiaries and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.



          For purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

          (c) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03) . Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, each Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and

--------------------------------------------------------------------------------




85

record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

          (f) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.15 and
9.08 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section, provided that such
Participant agrees to be subject to Section 2.16(b) as though it were a Lender.

          (g) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or, in the case of a Lender that is an investment fund, to
the trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this

--------------------------------------------------------------------------------




86

Agreement and any other Loan Document and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15, 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Fee Letter and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Agent, each Lender and each of their Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Agent, Lender or
Affiliate to or for the credit or the account of the Borrower against any
overdue obligations of the Borrower now or hereafter existing under this
Agreement held by such Agent or Lender, irrespective of whether or not such
Agent or Lender shall have made any demand under this Agreement. The rights of
each Agent and Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Agent or Lender may have.

--------------------------------------------------------------------------------




87

          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

--------------------------------------------------------------------------------




88

          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 9.12. Confidentiality. (a) The Administrative Agent and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) on a need-to-know basis, to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vi) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

          (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC

--------------------------------------------------------------------------------




89

INFORMATION ABOUT THE BORROWER , THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

          SECTION 9.13. Release of Subsidiary Guarantors and Collateral. (a)
Notwithstanding any contrary provision herein or in any other Loan Document, if
the Borrower shall request the release under the Collateral Agreement or any
other Security Document of any Restricted Subsidiary or any Collateral to be
sold or otherwise disposed of (including through the sale or disposition of any
Restricted Subsidiary owning any such Subsidiary or Collateral) to a Person
other than the Borrower or a Subsidiary in a transaction permitted under the
terms of this Agreement and shall deliver to the Collateral Agent a certificate
to the effect that such sale or other disposition and the application of the
proceeds thereof will comply with the terms of this Agreement, the Collateral
Agent, if satisfied that the applicable certificate is correct, shall, without
the consent of any Lender, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary or such
Collateral substantially simultaneously with or at any time after the completion
of such sale or other disposition. Any such release shall be without recourse
to, or representation or warranty by, the Collateral Agent and shall not require
the consent of any Lender. The Collateral Agent shall execute and deliver all
such instruments, releases, financing statements or other agreements, and take
all such further actions, as shall be necessary to effectuate the release of
Collateral required by this paragraph.

          (b) Without limiting the provisions of Section 9.03, the Borrower
shall reimburse each Agent for all costs and expenses, including attorneys’ fees
and disbursements, incurred by it in connection with any action contemplated by
this Section.

          SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA PATRIOT Act. The Borrower shall promptly, following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

          SECTION 9.15. Specific Performance. The parties agree that irreparable
damage would occur and that the Lenders and the other Secured Parties would not
have any adequate remedy at law in the event that Section 5.12(a) of this
Agreement were not

--------------------------------------------------------------------------------




90

performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Administrative Agent and the Required Lenders
shall be entitled to an injunction or injunctions to prevent breaches of such
Section by the Borrower and to enforce specifically the terms and provisions of
such Section in any court referred to in Section 9.09(b), this being in addition
to any other remedy to which they are entitled at law or in equity. The Borrower
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance referred to in the immediately preceding sentence that may be
brought by the Administrative Agent or the Required Lenders.

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

  SIRIUS SATELLITE RADIO INC.,     By /s/ David J. Frear       Name: David J.
Frear       Title: EVP and CFO           MORGAN STANLEY SENIOR FUNDING, INC.,  
individually and as Administrative Agent and   Collateral Agent,     By
/s/ Todd Vannucci
      Name: Todd Vannucci       Title: Vice President


--------------------------------------------------------------------------------